Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.107 Page1of 73

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

FOOTBALL NORTHWEST, LLC d/b/a
SEATTLE SEAHAWKS and NATIONAL
FOOTBALL LEAGUE MANAGEMENT

COUNCIL, Case No. 2:19-cv-11588-

: RHC-RSW
Plaintiffs, ! Hon. Robert H. Cleland

VS.
MALIK McDOWELL and NATIONAL
FOOTBALL LEAGUE PLAYERS
ASSOCIATION

Defendants.

AFFIRMATION OF ANTHONY J. DREYER IN SUPPORT OF
PLAINTIFFS’ MOTION TO CONFIRM AN ARBITRATION AWARD

ANTHONY J. DREYER, an attorney duly admitted to practice before
this Court, hereby affirms as follows:

1. Tama member of the bar of the State of New York and the law
firm of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for Plaintiffs Seattle
Seahawks (“Seahawks”) and the National Football League Management Council
(“NFLMC”). I am fully familiar with the pleadings and proceedings in this case
and the matters set forth herein.

2. | submit this affirmation in support of Plaintiffs’ Motion to

Confirm An Arbitration Award.
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.108 Page 2 of 73

3. Mr. McDowell entered into an NFL Player Contract with the
Seahawks on May 30, 2017. The McDowell Contract included the following
language in paragraph 3:

Other Activities. Without prior written consent of the Club,

Player will not... engage in any activity other than football

which may involve a significant risk of personal injury. (/d.
(emphasis added).)

4, Attached hereto as Exhibit B is a true and correct copy of the
McDowell Contract.

5. The parties are bound by the CBA negotiated between the
NFLMC (on behalf of the NFL member clubs) and the National Football League
Players Association (“NFLPA”) (on behalf of all NFL players).

6. Pursuant to Article 4, Section 9 of the CBA, a player who “is
unavailable to the team due to a nonfootball injury that resulted from a material
breach of paragraph 3 of his NFL Player Contract” shall be required to forfeit
Signing Bonus for each League Year in which that breach occurs.

7. The CBA mandates that disputes between the parties involving
the forfeiture of signing bonuses be submitted to arbitration before a mutually
selected System Arbitrator.

8. Attached hereto as Exhibit C is a true and correct copy of

excerpts from the 2011-2020 NFL Collective Bargaining Agreement.
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.109 Page 3 of 73

9. In July of 2017, Mr. McDowell suffered a non-football injury
resulting from a breach of paragraph 3 of the McDowell Contract.

10. The NFLMC, on behalf of the Seahawks, filed the underlying
arbitration proceeding against Mr. McDowell on July 20, 2018 seeking forfeiture
of his signing bonus allocations for 2017 to 2020 as a result of Mr. McDowell’s
breach of paragraph 3 of the McDowell Contract (the “Initiation Letter”).

11. Attached hereto as Exhibit D is a true and correct copy of the
Initiation Letter.

12. After negotiations with Mr. McDowell and the NFLPA, the
Seahawks amended their arbitration demand on February 19, 2019 to seek only
forfeiture of Mr. McDowell’s 2017 and 2018 Signing Bonus Allocations.

13. Attached hereto as Exhibit E is a true and correct copy of the
Amended Initiation Letter.

14. Accordingly, the NFLMC, on behalf of the Seahawks, filed a
stipulated Proposed Order with System Arbitrator Burbank finding that Mr.
McDowell had forfeited his right to the 2017 and 2018 Signing Bonus Allocations
(totaling $1,599,238) and requiring Mr. McDowell to return $799,238 to the
Seahawks, which amount represents the $1,599,238 forfeited, less the $800,000 of
the Signing Bonus that the Club withheld after Mr. McDowell’s accident (the

“Proposed Order”).
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.110 Page 4of 73

15. On February 27, 2019, System Arbitrator Burbank conducted a
telephonic arbitration hearing at which he reviewed the Proposed Order with Mr.
McDowell, who was represented by counsel, and asked him to confirm he did not
contest the forfeiture of the 2017 and 2018 Signing Bonus Allocations. Mr.
McDowell confirmed he did not contest the forfeiture for those two seasons.

16, Attached hereto as Exhibit F is a true and correct copy of excerpts
of the Arbitration Hearing Transcript, dated February 27, 2019.

17. On February 27, 2019, an arbitral award (“Order’’) was issued
pursuant to the National Football League Collective Bargaining Agreement
(“CBA”) by NFL System Arbitrator Professor Stephen B. Burbank in which
Professor Burbank found that Mr. McDowell breached paragraph 3 of his NFL
Player Contract and, as a result of his breach, was ordered to pay the Seattle
Seahawks $799,238 within 30 days.

18. Attached hereto as Exhibit A is a true and correct copy of the
McDowell Order.

Conclusion

For the reasons set forth in the accompanying memorandum of law in
support of Plaintiffs’ Motion, and based upon the documents attached hereto,
Plaintiffs respectfully request the Court enter an Order granting the relief requested

in the Motion.
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.111 Page5of 73

Dated: May 31, 2019

Respectfully submitted,
~ )

Z ==...
Ai{thofy i, Dreydy Cc»

    
 
 

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.112 Page 6of 73

Exhibit A —
McDowell Order
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.113 Page 7 of 73

 

NATIONAL FOOTBALL LEAGUE
MANAGEMENT COUNCIL

Claimant,
Vv.

NATIONAL FOOTBALL LEAGUE
PLAYERS ASSOCIATION,

Respondent.

 

BEFORE SYSTEM ARBITRATOR
STEPHEN B. BURBANK

Re: Malik McDowell
ORDER

1. The NFL Management Council (“NFLMC”) initiated this proceeding on behalf of the
Seattle Seahawks (“Seahawks”) on July 20, 2018. The NFLMC amended its enforcement
proceeding on February 19, 2019.

2, Malik McDowell (“McDowell”) signed an NFL Player Contract with the Seahawks for
the 2017 through 2020 League Years (“McDowell Contract”).

3. Paragraph 3 of the McDowell Contract provided: “Other Activities. Without prior
written consent of the Club, Player will not play football or engage in activities related to
football otherwise than for Club or engage in any activity other than football which may
involve a significant risk of personal injury. Player represents that he has special,
exceptional and unique knowledge, skill, ability, and experience as a football player, the
loss of which cannot be estimated with any certainty and cannot be fairly or adequately
compensated by damages. Player therefore agrees that Club will have the right, in
addition to any other right which Club may possess, to enjoin Player by appropriate
proceedings from playing football or engaging in football-related activities other than for
Club or from engaging in any activity other than football which may involve a significant
tisk of personal injury.”

4, The McDowell Contract further provided that the Seahawks would pay McDowell a
Signing Bonus of $3,198,476, which would be paid in four installments. Pursuant to the
terms of the McDowell Contract, the Seahawks paid McDowell $1,598,476 of the
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.114 Page 8 of 73

10.

Il.

12.

Signing Bonus on or before June 2, 2017 and $800,000 on July 14, 2017, for a total of
$2,398,476, The final two installments (totaling $800,000) have not been paid.

The McDowell Contract provided that the Signing Bonus was subject to forfeiture to the
maximum extent permitted under Article 4, Section 9 of the Collective Bargaining
Agreement (“CBA”).

In July of 2017, McDowell was riding an All-Terrain Vehicle
ae aaa -aeeererhLeDRmemtab Sos cata NPS

(ED As a result of the injuries sustained in that accident, McDowell was placed on
the Non-Football Injury (“NFI”) list on August 5, 2017. The Seahawks’ team physician,
after examining McDowell

The Seahawks therefore did
not clear McDowell to return to play and placed him on the NFI list, where he remains.
As such, the Club was deprived of McDowell’s services under his contract during the
2017 and 2018 NFL seasons.

Through his actions in July of 2017, McDowell breached Paragraph 3 of the McDowell
Contract due to his engagement in an activity that may involve significant risk of
personal injury and which did in fact cause him to sustain a personal injury that prevented
him from rendering playing services required by his contract during the 2017 and 2018
seasons,

To date, McDowell’s breach of Paragraph 3 of the McDowell Contract has deprived the
Seahawks of his services under that contract for the 2017 and 2018 seasons.

McDowell’s breach of Paragraph 3 of the McDowell Contract constitutes a Forfeitable
Breach under Article 4, Section 9 of the CBA.

To date, McDowell has forfeited his Signing Bonus Allocations for 2017 and 2018 under
Article 4, Section 9 of the CBA. The Signing Bonus is allocated at $799,619 per year.
As a result, McDowell has forfeited $1,599,238. McDowell is currently required to repay
the Seahawks $799,238, which amount represents the $1,599,238 forfeited, less the
$800,000 of the Signing Bonus that the Club withheld.

The NFLMC, on behalf of the Seahawks, reserves the right to initiate a separate
enforcement proceeding seeking forfeiture of the remainder of McDowell’s Signing

Bonus (totaling $1,599,238) if, in the pen of the Seahawks’ team mysicle.

Upon execution of this Order, the Seahawks will release McDowell from the McDowell
Contract. McDowell acknowledges that the termination of the McDowell Contract in no
way extinguishes or waives the Club’s right to seek forfeiture of McDowell’s remaining

2
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.115 Page 9of 73

Signing Bonus Allocations. McDowell agrees that in any future forfeiture proceeding
initiated against him by the Club to recover Signing Bonus Allocations, the Player will
not assert that his contract termination bars the Club from recovery.
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.116 Page 10 of 73

THEREFORE:

1. McDowell is Ordered to pay to the Seahawks $799,238, which amount represents the
2017 and 2018 Signing Bonus Allocations forfeited by McDowell (totaling $1,599,238),
less the $800,000 of the Signing Bonus that the Club withheld, within thirty (30) days of
this Order.

SO ORDERED this 2? day of /ihinay 2019

STEPHEN B. BURBANK
System Arbitrator
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.117 Page 11 of 73

Exhibit B —
McDowell Contract
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.118 Page 12 of 73

 

NFL
NFL PLAYER CONTRACT

 

 

 

THIS CONTRACT is between MALIK MCDOWELL , hereinafter
“Player,” and FOOTBALL NORTHWEST LLC
a Washington limited liability company hereinafter “Club,” operating under
the name of the SEATTLE SEAHAWKS as a member of the National Football League,

 

hereinafter “League.” In consideration of the promises made by each to the other, Player and Club agrce as follows:

1. TERM. This contract covers 4 football season(s), and will begin on the date of execution or March 1, 2017 __,

whichever is later, and end on February 28 or 29, 2021 __, unless extended, terminated, or renewed as specified elsewhere in this contract.

2. EMPLOYMENT AND SERVICES. Club employs Player as a skilled football player. Player accepts such employment. He
agrecs to give his best efforts and loyalty to the Club, and to conduct himself on and off the field with appropriate recognition of the fact
that the success of professional football depends largely on public respect for and approval of those associated with the game. Player will
report promptly for and participate fully in Club’s official mandatory minicamp(s), official prescason training camp, all Club meetings and
practice sessions, and all preseason, regular scason and postseason football games scheduled for or by Club. If invited, Player will practice
for and play in any all-star football game sponsored by the League. Player will not participate in any football game not sponsored by the
League unless the gume is first approved by the League.

3. OTHER ACTIVITIES. Without prior written consent of the Club, Player will not play football or engage in activities related
to football otherwise than for Club or engage in any activity other than football which may involve a significant risk of personal injucy.
Player represents that he has special, exceptional and unique knowledge, skill, ability, and experience as a football player, the loss of which
cannot be estimated with any certainty and cannot be fairly or adequately compensated by damages. Player therefore agrecs that Club will
have the right, in addition to any other right which Club may possess, to enjoin Player by appropriate proceedings from playing football or
engaging in football-related activities other than for Club or from engaging in any activity other than football which may involve a
significant risk of personal injury,

4. PUBLICITY AND NFLPA GROUP LICENSING PROGRAM.

(a) Player hereby grants to Club and the League, separately and together, the right and authority to use, and to authorize others to
use solely as described below, his name, nickname, initials, likeness, image, picture, photograph, animation, persona, autograph/signatuce
(including facsimiles thereof), voice, biographical information and/or any and all other identifying characteristics (collectively, “Publicity
Rights”), for any and all uses or purposes that publicize and promote NFL Football, the League or any of its member clubs in any way in
any and all media or formats, whether analog, digital or other, now known or hereafter developed, including, but not limited to, print, tape,
disc, computer file, radio, television, motion pictures, other audio-visual and audio works, Internct, broadband platforms, mobile platforms,
applications, and other distribution platforms. Without limiting the foregoing, this grant includes the right to use Player’s Publicity Rights
for the purpose of publicizing and promoting the following aspects of NI". Football, the League and/or any of its member clubs: brands,
games, ticket sales, game broadcasts and telecasts, programming focused on the NFL, one or more NFIL clubs and/or their games and
events (e.g., coaches shows, highlight based shows such as Juside she NFI., behind-the-scenes programming such as Hard Knocks), other
NFL-related media offerings (¢.g., branded content segments featuring NFI. game footage and other programming enhancements), media
distribution platforms (e.g., NFI..com, NFL Mobile, NEIL Network), official events (e.g., NFL Kickoff, NF. Draft), officially sanctioned
awards programs (¢.g., Rookie of the Year), and public service or community oriented initiatives (e.g., Play60). Kor purposes of clarity, the
foregoing grant of rights includes the right and authority to use, and to authorize affiliates or business partners to use, after the term of this
Agreement any Publicity Rights fixed in a tangible medium (@.g,, filmed, photographed, recorded or otherwise captured) during the term of
this Agreement solely for the purposes described herein. Notwithstanding anything to the contrary, the foregoing grant does not confer,
during or after the term of this Agreement, any right or authority to use Player’s Publicity Rights in a manner that constitutes any
endorsement by Player of a third-party brand, product or service (“Endorsement”). For purposes of clarity, and without limitation, it shall
not be an Endorsement for Club or the League to usc, or authorize others to use, including, without limitation, in third party advertising
and promotional materials, footage and photographs of Player's participation in NFL games or other NFL events that does not unduly
focus on, feature, or highlight, Player in a manner thar leads the reasonable consumer to belicve that Player is a spokesperson for, or
promoter of, a third-party commercial product or service.

Player will cooperate with the news media, and will pacticipate upon request in reasonable activities to promote the Club and the League.

Player and National Football League Players Association, including any of its affiliates (“NFLPA”) do not and will not contest during or
after the term of this agreement, and this hereby confirms their acknowledgment of, the exclusive rights of the League, Club and any NFL
member club (i) to telecast, broadcast, or otherwise distribute, transmit or perform, on a live, delayed, or archived basis, in any and all
media now known or hereafter developed, any NI*L. games or any excerpts thereof and (it) to produce, license, offer for sale, sell, market,
or otherwise distribute or perform (or authorize a third party to do any of the foregoing), on a live, delayed, or archived basis, any NFL
games or any excerpts thercof, in any and all media now known or hereafter developed, including, but not limited to, packaged or other
electronic or digital media, 7

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.119 Page 13 of 73

Nothing herein shall be construed to grant any Publicity Rights for use in licensed consumer products, whether traditional or digital (c.g,
video games, trading cards, apparel), other than such products that constitute programming (as described herein) or news and information
offerings regardless of medium (¢.g., DVDs, digital highlight offerings).

(b) Player hereby assigns the NFLPA and its licensing affiliates, if any, the exclusive and unlimited right to use, license and
sublicense the right to use his name, nickname, initials, autograph/signature (including facsimiles), voice, picture, photograph, animation,
image, likeness, persona, jersey number, statistics, data, copyrights, biographical information and/or other personal indicia (individually and
collectively, “Rights”) for use in connection with any product, brand, service, appearance, product line or other commercial use and any
sponsorship, endorsement or promotion thereof, when more than five (5) NIL player Rights are involved, regardless of team affiliation
and whether that number is reached using player Rights simultancously or individually, in any form, media, or medium (now known or
hereafter developed) during a consecutive 12-month period (@ “group licensing program”). For sponsorships, endorsements, and
promouons, group licensing programs are further defined as those: (a) in any one product category, as defined by industry standards; ot (b)
in different categories if the products all use similar or derivative design or artwork, or one player product is used to promote another
player product.

The Rights may also be used for the promotion of the NFLPA, its affiliated entities and/or its designees (the “NFLPA Entities”), provided
such promotion does not constitute an endorsement by Player of a commercial product not a part of a group licensing program. Player
agrees to participate, upon request of the NFLPA and without, additional compensation, in reasonable activities to promote the NI‘LPA
Tintities, which shall include (1) up to three (3) personal appearances per year or (ii) up to fifteen (15) minutes per week dedicated to
promoting the NFLPA Entities. Player retains the right to grant permission to others to utilize his Rights if that individual or entity is not
concurrently utilizing the Rights of five (5) or more other NFL players for any commercial purpose whatsoever. If Player’s inclusion in an
NFLPA program is precluded by an individual exclusive endorsement agreement, and Player provides the NFLPA with immediate weitten
notice of that preclusion, the NFLPA agrees to exclude Player from that particular program. Should Player fail to perform any of his
obligations hereunder, the NFLPA may withhold payments owed to Player, if any, in connection with this Group Licensing Assignment.

In consideration for this assignment of rights, the NFLPA agrees to use the revenues it receives from group licensing programs to support
the objectives as set forth in the Bylaws of the NFLPA and as otherwise determined by the NFLPA Bord. The NFLPA further agrees to
usc reasonable efforts to promote the use of NFL player Rights in group licensing programs, to provide group licensing opportunities to all
NF players, and to monitor and police unauthorized third-party use of the Rights. The NFLPA makes no representations regarding group
licensing other than those expressed herein. This agreement shall be construed under Virginia law.

The assignment in this paragcaph shall expire on December 31 of the latter of (i) the third year following the execution of this contract, oc
(ii) the year after this contract expires, and may not be revoked, terminated or otherwise assigned in any manner by Player until such date.
Neithee Club nor the League is a party to the terms of this paragraph, which is included herein solely for the administrative convenience
and benefit of Player and the NFLPA. Nothing in Paragraph 4b shall be construed or deemed to modify in any way the rights set forth in
Paragraph 4a, and the fact that Paragraph 4b (or any of the terms thereof} appears in the Player Contract shall not be referred to, relied
upon, or otherwise cited by Player and/or the NFLPA or any of its affiliates in any dispute or legal proceeding as evidence that the NEL,
any NFL entity, any Club or Club Affiliate, or any licensee of any of the foregoing has consented, agreed, acknowledged, or does not
contest the applicability or interpretation of Paragraph 4b.

5. COMPENSATION, For performance of Playcr’s services and all other promises of Player, Club will pay Player a yearly salary
as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

§ 465,000 ft for the 2017 _ scason;
$ 781,155 /* for the 20.18  scason;
$ 1,097,310 [* for the 20 19__scason;
$ 1,413,465 /t for the 20.20 season;
$ /t for the 20___ season;
$ ft for the 20___ season;
$ fs for the 20 season}
$ i? for the 20____ season;
$ f* for the 20 scason;
$ ft for the 20 season;
§ {* for the 20___ season;
$ it for the 20 season.

 

 

(* - designates the compensation Club will pay player if the player is not on Club’s Active/Inactive List)

2

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.120 Page 14 of 73

In addition, Club will pay Player such earned performance bonuses as may be called for in this contract; Player’s necessary traveling
expenses from his residence to training camp; Player’s reasonable board and lodging expenses during preseason training and in connection
with playing preseason, regular season, and postseason football games outside Club’s home city; Player’s necessary traveling expenses to
and from preseason, regular season, and postscason football games outside Club’s home city; Player’s necessary traveling expenses to his
residence if this contract is terminated by Club; and such additional compensation, benefits and reimbursement of expenses as may be
called for in any collective bargaining agreement in existence during the term of this contract. (For purposes of this contract, a collective
bargaining agreement will be deemed to be “in existence” during its stated term or during any period for which the parties to that
agreement agree to extend it.)

6. PAYMENT. Unless this contract or any collective bargaining agreement in existence during the term of this contract
specifically provides otherwise, Player will be paid 100% of his yearly salary under this contract in equal weckly or biweekly installments
over the course of the applicable regular season period, commencing with the first regular season game played by Club in cach season.
Unless this contract specifically provides otherwise, if this contract is executed or Player is activated after the beginning of the regular
season, the yearly salary payable to Player will be reduced proportionately and Player will be paid the weekly or biweekly portions of his
yearly salary becoming due and payable after he is activated. Unless this contract specifically provides otherwise, if this contract is
terminated after the beginning of the regular season, the yearly salary payable to Player will be reduced proportionately and Player will be
paid the weekly or bi weekly portions of his yearly salary having become due and payable up to the time of termination.

7. DEDUCTIONS, Any advance made to Player will be repaid to Club, and any properly levied Club fine or Commissioner fine
against Player will be paid, in cash on demand or by means of deductions from payments coming due to the Player under this contract, the
amount of such deductions to be determined by Club unless this contract or any collective bargaining agreement in existence during the
term of this contract specifically provides otherwise.

8. PHYSICAL CONDITION. Player represents to Club that he is and will maintain himself in excellent physical condition.
Player will undergo a complete physical examination by the Club physician upon Club request, during which physical examination Player
agrees to make full and complete disclosure of any physical or mental condition known to him which might impair his performance under
this contract and to respond fully and in good faith when questioned by the Club physician about such condition. If Player fails to establish
or maintain his excellent physical condition to the satisfaction of the Club physician, or make the required full and complete disclosure and
good faith responses to the Club physician, then Club may terminate this contract.

9. ENJURY, Unless this contract specifically provides otherwise, if Player is injured in the performance of his services under this
contract and promptly reports such injury to the Club physician or trainer, then Player will receive such medical and hospital care during
the term of this contract as the Club physician may deem necessary, and will continue to receive his yearly salary for so long, during the
season of injury only and for no subsequent period covered by this contract, as Player is physically unable to perform the services required
of him by this contract because of such injury. If Player’s injury in the peeformance of his services under this conteact results in his death,
the unpaid balance of his yearly salary for the season of injury will be paid to his stated beneficiary, or in the absence of a stated beneficiary,
to his estate.

10. WORKERS’ COMPENSATION. Any compensation paid to Player under this contract ot under any collective bargaining
agreement in existence during the term of this contract for a period during which he is entitled to workers? compensation benefits by
reason of temporary total, permanent total, temporary partial, or permanent partial disabiliry will be deemed an advance payment of
workers’ compensation benefits duc Player, and Club will be entitled to he reimbursed the amount of such payment out of any award of
workers’ compensation.

It. SKILL, PERFORMANCE AND CONDUCT. Player understands that he is competing with other players for a position
on Club's roster within the applicable player limuts. If at any time, in the sole judgment of Club, Player's skill or performance has been
unsatisfactory as compared with that of other players competing for positions on Club's roster, or if Player has engaged in personal
conduct reasonably judged by Club to adversely affect or reflect on Club, then Club muy terminate this contract. In addition, during the
period any salary cap is legally in effect, this contract may be terminated if, in Club’s opinion, Player is anticipated to make less of a
contribution to Club’s ability to compete on the playing field than another player or players whom Club intends to sign of attempts to sign,
or another player or players who is or are already on Club’s roster, and for whom Club needs room.

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.121 Page 15 of 73

12. TERMINATION. ‘The sights of termination set forth in this contract will be in addition to any other rights of termination
allowed cither party by law. Termination will be effective upon the giving of written notice, except that Playcr’s death, other than as a cesult
of injury incurred in the performance of his services under this contract, will automatically terminate this contract. If this contract is
terminated by Club and cither Player or Club so requests, Player will promptly undergo a complete physical examination by the Club
physician.

13. INJURY GRIEVANCE. Unless a collective bargaining agreement in existence at the time of termination of this contract by
Club provides otherwise, the following Injury Grievance procedure will apply: If Player believes that at the time of termination of this
contract by Club he was physically unable to perform the services required of him by this contract because of an injury incurred in the
performance of his services under this contract, Player may, within 60 days after examination by the Club physician, submit at his own
expense to examination by a physician of his choice. If the opinion of Playcr’s physician with respect to his physical ability to perform the
services required of him by this contract is contrary to that of the Club’s physician, the dispute will be submitted within a reasonable time
to final and binding arbitration by an arbitrator selected by Club and Player or, if they are unable to agece, one selected in accordance with
the procedures of the American Acbitration Association on application by cither party.

14. RULES, Player will comply with and be bound by all reasonable Club rules and regulations in effect during the term of this
contract which are not inconsistent with the provisions of this contract or of any collective bargaining agreement in existence during the
term of this contract. Player's attention is also called to the fact thar the League functions with certain rules and procedures expressive of
its Operation as a joint venture among its member clubs and that these cules and practices may affect Player's relationship to the Teague and
its member clubs independently of the provisions of this contract.

15. INTEGRITY OF GAME. Player recognizes the detriment to the League and professional football that would result from
impairment of public confidence in the honest and orderly conduct of NFL games or the integrity and good character of NFL players.
Player therefore acknowledges his awareness that if he accepts a bribe or agrees to throw or fix an NFL game; fails to promptly report a
bribe offer or an attempt to throw or fix an NFL game; bets on an NFL game; knowingly associates with gamblers or gambling activity;
uses or provides other players with stimulants or other drugs for the purpose of attempting to enhance on-field performance, or is guilty of
any other form of conduct reasonably judged by the League Commissioner to be detrimental to the League or professional football, the
Commissioner will have the ight, but only after giving Player the opportunity for a hearing at which he may be represented by counsel of
his choice, to fine Player in « reasonable amount; to suspend Player for a period certain or indefinitely; and/or to terminate this contract.

16. EXTENSION, Unless this contract specifically provides otherwise, if Player becomes a member of the Armed Forces of the
United States or any other country, or retires from professional football as an active player, or otherwise fails or refuses to perform his
services under this contract, then this contract will be tolled between the date of Player's induction into the Armed Forces, or his
retirement, or his failure or refusal to perform, and the later date of hig return to professional foothall. During the period this contract is
tolled, Player will not be entitled to any compensation or benefits, On Player’s return to professional football, the term of this contract will
be extended for a period of time equal to the number of scasons (to the nearest multiple of one) remaining at the time the contract was
tolled. The right of renewal, if any, contained in this contract will remain in effect until the end of any such extended term.

17. ASSIGNMENT. Unless this contract specifically provides otherwise, Club may assign this contract and Player's services
under this contract to any successor to Club’s franchise or to any other Club in the League. Player will report to the assignee Club promptly
upon being informed of the assignment of his contract and will faithfully perform his services under this contract. The assignee club will
pay Player’s necessary traveling expenses in reporting to it and will faithfully perform this contract with Player.

18. FILING. This contract will be valid and binding upon Player and Club immediately upon execution. A copy of this contract,
including any attachment to it, will be filed by Club with the League Commissioner within 10 days after execution. The Commissioner will
have the sight to disapprove this contract on reasonable grounds, including but not limited to an atrempr by the parties to abridge or impair
the rights of any other club, uncertainty or incompleteness in expression of the parties’ respective rights and obligations, or conflict
betweea the terms of this contract and any collective bargaining agreement then in existence. Approyal will be automatic unless, within 10
days after receipt of this contact in his office, the Commissioner notifies the patties either of disapproval or of extension of this 10-day
period for purposes of investigation or clarification pending his decision, Qn the receipt of notice of disapproval and termination, both
parties will be relieved of their respective rights and obligations under this contract.

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.122 Page 16 of 73

19. DISPUTES, During the term of any collective bargaining agreement, any dispute between Player and Club involving the
interpretation or application of any provision of the NFL collective bargaining agreement or this contract will be submitted to final and
binding arbitration in accordance with the procedure called for in any collective bargaining agreement in existence at the time the event
giving rise to any such dispute occurs.

20. NOTICE. Any notice, request, approval or consent under this contract will be sufficiently given if in writing and delivered in
person or mailed (certified or first class) by one party to the other at the address set forth in this contract or to such other address as the
recipient may subsequently have furnished in writing to the sender.

21. OTHER AGREEMENTS. This contract, including any attachment to it, sets forth the entire agreement between Player and
Club and cannot be modified or supplemented orally. Player and Club represent that no other agreement, oral or written, except as
attached to or specifically incorporated in this contract, exists henween them, ‘The provisions of this contract will govern the relationship
between Player and Club unless there are conflicting provisions in any collective bargaining agreement in existence during the term of this
contract, in which case the provisions of the ‘collective bargaining agreement will take precedence over conflicting provisions of this
contract relating to the rights or obligations of either party.

22, LAW, This contract is made under and shall be governed by the laws of the State of WASHINGTON _,

23, WAIVER AND RELEASE. Player waives and releases: (i) any claims relating to the 2011 lockout; (if) any antitrust claims
relating to the Draft, restrictions on free agency, franchise player designations, transition player designations, the Entering Player Pool, the
Rookie Compensation Pool, or any other teem or condition of employment relating to conduct engaged in prior to the date of this
Ageeement; and (iil) any claims relating to conduct engaged in pursuant to the express terms of any collective bargaining agreement during
the term of any such agreement. This. waiver and release also extends to any conduct engaged in pursuant to the express teems of the
Stipulation and Settlement Apreement in IWhite. This waiver and release does nor waive any rights player may have to commence a
grievance under the 2006 CBA or to commence a grievance or other arbitration under the 2011 CBA.

24. OTHER PROVISIONS.

(a2) Each of the undersigned hereby confirms that (i) this contract, renegotiation, extension or amendment sets forth all
components of the player's remuneration for playing professional football (whether such compensation is being furnished directly by the
Club or by a related or affiliated entity); and (ii) there are not undisclosed agreements of any kind, whether express ot implied, oral er
written, and there are no promiscs, undertakings, representations, commitments, inducements, assurances of intent, or understandings of
any kind that have not been disclosed to the NFL involving consideration of any kind to be paid, furnished or made available to Player or
any entity or person owned or controlled by, affiliated with, or related to Player, either during the term of this contract or thereafter,

(b) Bach of the undersigned further confirms that, except as separately set forth in any attachment submitted herewith consistent
with the Collective Bargaining Agreement, the pdf NFL Player Contract Form as set forth herein has not been modified from the form
officially authorized for use by the NFL and the NFLPA,

(c) Each of the undersigned further confirms that, except insofar as any of the undersigned may describe in an addendum to this
contract, to the best of their knowledge, no conduct in violation of the Anti-Collusion rules took place with respect to this contract. Each
of the undersigned further confirms that nothing in this contract is designed or intended to defeat or circumvent any provisions of the
collective bargaining agreement dated Aupust 4, 2011, including but not limited to the Rookie Compensation Pool and Salary Cap
provisions; however, any conduct permitted by that Agreement shall not be considered a violation of this confirmation.

(d) PERFORMANCE-BASED PAY. Player's attention is called to the fact that he may be entitled to Performance-Based Pay in
accordance with the procedures outlined in Article 28, and that his eligibility for such pay is based on a formula that takes into account his
playtime percentage and compensation.

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.123 Page 17 of 73

25. SPECIAL PROVISIONS.
See attached addenda.

THIS CONTRACT is executed in six (6) copies. Player acknowledges that before signing this contract he was given the
opportunity to seek advice from or be represented by persons of his own selection,

Mul aif

 

 

 

 

 

PLAYER SIGNATURE! CLUB EXECUTIVE SIGNATURE
MALIK MCDOWELL Matthew H. Thomas

PILAYER PRINT CLUB EXECUTIVE PRINT

47 \O¥ Nv wT SL SEATTLE SEAHAWKS

PLAYER HOME ADDRESS » 44330 CLUB NAME

“Keacny Acton) Ralls WT 12 SEAHAWKS WAY

CLUB ADDRESS

 

 

 

 

4 \4 “Lo7-\S Ge RENTON, WA 98056
TELEPHONE NUMBER

O5 [28] %*% S)e5 19
DATE I ( DATE f V

 

PLAYER’S AGENT SIGNATURE

Drew Rosenhaus
PLAYER’S AGENT PRINT

 

3921 Alton Road, Suite 440
ADDRESS

 

Miami Beach, FL 33140

 

305-936-1093
TELEPHONE NUMBER

 

 

DATE

Copy Distribution: Management Council (Original Signature)
Player, Member Club (Photocopy)
Leagne Office, NFLPA, Player Agent (Electronic Mail)

 
25. SPECIAL PROVISIONS.

See attached addenda,

Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.124 Page 18 of 73

THIS CONTRACT is executed in six (6) copics. Player acknowledges that before signing this contract he was given the
opportunity to scek advice from or be represented by persons of his own selection.

 

PLAYER SIGNATURE
MALIK MCDOWELL

 

CLUB EXECUTIVE SIGNATURE
Matthew H. Thomas

 

PLAYER PRINT

 

CLUB EXECUTIVE PRIN
SEATTLE SEAHAWKS

 

PLAYER HOME ADDRESS

 

CLUB NAME
12 SEAHAWKS WAY

 

CLUB ADDRESS
RENTON, WA 98056

 

‘TELEPHONE NUMBER

 

 

DATE

Copy Distribution:

 

DATE

Me. So-

PLAYER'S AGENT SIGNATURE

 

Drew Rosenhaus
PLAYER’S AGENT PRINT

 

3921 Alton Road, Suite 440
ADDRESS

 

Miami Beach, FL 33140

 

305-936-1093
TELEPHONE NUMBER

 

5/25/2017
DATE

Management Council (Original Signature)
Player, Member Club (Photocopy)
League Office, NFLPA, Player Agent (Electronic Mail)

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.125 Page 19 of 73

ADDENDUM TO THE NFL PLAYER CONTRACT BETWEEN
SEATTLE SEAHAWKS (“CLUB”) AND MALIK MCDOWELL (“PLAYER”)
FOR THE CONTRACT YEAR 2017, 2018, 2019 and 2020

 

This Addendum is executed in conjunction with, attached to and made a part of the NFL Player
Contract between Club and Player for the 2017, 2018, 2019 and 2020 NFL League Year(s) (the
“Contract”). As used in this Addendum, the term “Regular Season” is defined to mean each NFL
Regular Season occurring during the period covered by the Contract, with each such Regular Season
being identified by the year in which it commences.

1. 2017 CONDITIONAL PARAGRAPH 5 SALARY GUARANTEE,

1.1 Skill, Injury & Salary Cap Guarantee. Despite any contrary language in the NFL Player
Contract and despite any one (1) of the following occurrences:

A. In Club’s sole judgment, Player’s skill or performance has been unsatisfactory as
compared with that of other players competing for positions on Club’s roster, and Player’s Contract is
terminated via the NFL waiver system; OR

B. Due to injury suffered while participating or playing for the Club while performing the
services under Player’s NFL Contract, in the sole discretion of Club’s physician, Player is unable to
pass Club’s 2017 pre-season physical examination and Player’s Contract is terminated via the NFL
waiver system; OR

C. During the period an NFL salary cap is legally in effect, for salary cap purposes,
Player’s Contract is terminated via the NFL waiver system;

Club agrees that for the contract year 2017 only, it shall guarantee payment to Player $465,000 of his
scheduled $465,000 salary provided in Paragraph 5 hereof. It is agreed and understood that the
maximum guarantee of Paragraph 5 salary that may be attained by way of this clause is $465,000.

1.2 One Year Limitation, This guarantee by Club shall not apply in any year after 2017,
regardless of whether Player is, as of this date, under contract or option to Club for a subsequent year;
and regardless of whether Player passes Club’s physical examination for a year subsequent to 2017.

1.3 NFL Waiver System, This guarantee in no way supersedes or obviates the applicability
of the League’s waiver system to Player.

1.4 Offset, In the event this NFL Player Contract is terminated prior to or during the 2017
NFL regular season and Player subsequently has the opportunity to play for any professional football
organization, Club’s obligation hereunder shall be reduced by the amount of any and all compensation,
including but not limited to salary and signing, reporting and/or incentive bonuses, earned by Player
from such football organization(s) during the term of this guarantee and Player shall reimburse Club
for any such amounts. Such offset shall be the maximum amount permitted by the terms of the Contract,
this Addendum and the NFL Collective Bargaining Agreement dated August 4, 2011.

1.5 Player Default. In the event, at any time prior to or during the 2017 League Year, for
any reason whatsoever, Player fails or refuses to report to Club without its prior written consent, or

Mv 1" Page 1 of 10

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.126 Page 20 of 73

Player fails or refuses to practice or play with Club (except by reason of an NFL football-related injury
as determined in the sole discretion of the Club physician which shall be final and binding, or by
reason of death resulting from said NFL football-related injury as determined in the sole discretion of
the Club physician which shall be final and binding), or Player fails or refuses to perform the services
of the Contract or is unavailable to the Club due to incarceration, or Player fails or refuses to perform
the services of his Contract or is unavailable to the Club due to a non-football injury sustained as a
result of hazardous activity, or Player fails or refuses to perform the services of the Contract or is
unavailable to the Club due to retirement, or Player leaves Club without its prior written consent, or
Player is suspended by the NFL or Club for Conduct Detrimental (but excluding a suspension for no more
than one game for a violation of the NFL Playing Rules), or Player is suspended for violation of the NFL
Personal Conduct Policy, or Player is fined or suspended for violation of the NFL Policy and Program
for Substances of Abuse, or Player is fined or suspended for violation of the NFL Policy on Anabolic
Steroids and Related Substances, or the Contract is terminated for engaging in personal conduct
reasonably judged by Club to adversely affect or reflect on Club, or Player otherwise breaches the
Contract, Player will be in default of this Addendum. Should Player be in default as defined herein, the
guarantee of 2017 Paragraph 5 salary described herein shall immediately become null and void and
Club shall not guarantee any payment of compensation to Player for the 2017 Contract Year. In the
case of such default, Player shall still be entitled to earn the 2017 salary stated in Paragraph 5 of the
Contract on a weekly, non-guaranteed basis for as long as Player is on Club’s roster and Player meets
all customary criteria for earning such Paragraph 5 salary, subject to any applicable withholdings,
deductions or fines.

1.6 Enforcement. To the extent any of the terms set forth above are deemed unenforceable
under the NFL Collective Bargaining Agreement dated August 4, 2011, any forfeiture by Player under this
Addendum shall be the maximum amount permitted by the terms of the Contract, this Addendum and the
NFL Collective Bargaining Agreement dated August 4, 2011. No term or condition of this Addendum,
and no breach thereof, shall be waived, altered or modified except by written instrument.

1.7 Tax Implications. If Player becomes entitled to the salary guarantee described herein,
such guaranteed salary shall be paid no later than the earlier of: (i) the date(s) prescribed by
Paragraph 6 of the Contract (as if the Contract had not been terminated), or (ii) a date determined by
Club that is no later than the last day of the “applicable 2! month period” (as defined in Treas. Reg.
§ 1.409A-1(b)(4)(i) (A) with respect to such guaranteed salary. Any payment made before the payment
date that would apply if not for termination of the Contract shall be discounted to the then-present
value determined in accordance with the one-year Treasury Note rate published in The Wall Street
Journal of February 1 of the calendar year in which the Contract is terminated (or, if The Wall Street
Journal is not published on such February 1, then the last day before such F ebruary 1 on which The
Wall Street Journal is published).

2. 2018 CONDITIONAL PARAGRAPH 5 SALARY GUARANTEE,

2.1 Skill, Injury & Salary Cap Guarantee, Despite any contrary language in the NFL Player
Contract and despite any one (1) of the following occurrences:

A. In Club’s sole judgment, Player’s skill or performance has been unsatisfactory as
compared with that of other players competing for positions on Club’s roster, and Player’s Contract is
terminated via the NFL waiver system; OR

vm

Page 2 of 10

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.127 Page 21 of 73

B. Due to injury suffered while participating or playing for the Club while performing the
services under Player’s NFL Contract, in the sole discretion of Club’s physician, Player is unable to
pass Club’s 2018 (or previous year) pre-season physical examination and Player’s Contract is
terminated via the NFL waiver system; OR

C. During the period an NI'L salary cap is legally in effect, for salary cap purposes,
Player’s Contract is terminated via the NFL waiver system;

Club agrees that for the contract year 2018 only, it shall guarantee payment to Player $781,155 of his
scheduled $781,155 salary provided in Paragraph 5 hereof. It is agreed and understood that the
maximum guarantee of Paragraph 5 salary that may be attained by way of this clause is $781,155.

2.2 QOne Year Limitation. This guarantee by Club shall not apply in any year after 2018,
regardless of whether Player is, as of this date, under contract or option to Club for a subsequent year;
and regardless of whether Player passes Club’s physical examination for a year subsequent to 2018.

2.3 NFL Waiver System. This guarantee in no way supersedes or obviates the applicability
of the League’s waiver system to Player.

2.4 Offset. In the event this NFL Player Contract is terminated prior to or during the 2018
NFL regular season and Player subsequently has the opportunity to play for any professional football
organization, Club’s obligation hereunder shall be reduced by the amount of any and all compensation,
including but not limited to salary and signing, reporting and/or incentive bonuses, earned by Player
from such football organization(s) during the term of this guarantee and Player shall reimburse Club
for any such amounts. Such offset shall be the maximum amount permitted by the terms of the Contract,
this Addendum and the NFL Collective Bargaining Agreement dated August 4, 2011.

2.5 Player Default. In the event during the 2018 League Year, for any reason whatsoever,
Player fails or refuses to report to Club without its prior written consent, or Player fails or refuses to
practice or play with Club (except by reason of an NFL football-related injury as determined in the
sole discretion of the Club physician which shall be final and binding, or by reason of death resulting
from said NFL football-related injury as determined in the sole discretion of the Club physician which
shall be final and binding), or Player fails or refuses to perform the services of the Contract or is
unavailable to the Club due to incarceration, or Player fails or refuses to perform the services of his
Contract or is unavailable to the Club due to a non-football injury sustained as a result of hazardous
activity, or Player fails or refuses to perform the services of the Contract or is unavailable to the Club
due to retirement, or Player leaves Club without its prior written consent, or Player is suspended by the
NFL or Club for Conduct Detrimental (but excluding a suspension for no more than one game for a
violation of the NFL Playing Rules), or Player is suspended for violation of the NFL Personal Conduct
Policy, or Player is fined or suspended for violation of the NFL Policy and Program for Substances of
Abuse, or Player is fined or suspended for violation of the NFL Policy on Anabolic Steroids and
Related Substances, or the Contract is terminated for engaging in personal conduct reasonably judged by
Club to adversely affect or reflect on Club, or Player otherwise breaches the Contract, Player will be in
default of this Addendum. Should Player be in default as defined herein, the guarantee of 2018
Paragraph 5 salary described herein shall immediately become null and void and Club shall not
guarantee any payment of compensation to Player for the 2018 Contract Year. In the case of such
default, Player shall still be entitled to earn the 2018 salary stated in Paragraph 5 of the Contract on a
weekly, non-guaranteed basis for as long as Player is on Club’s roster and Player meets all customary

"| Page 3 of 10
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.128 Page 22 of 73

criteria for earning such Paragraph 5 salary, subject to any applicable withholdings, deductions or
fines.

2.6 Enforcement. To the extent any of the terms set forth above are deemed unenforceable
under the NFL Collective Bargaining Agreement dated August 4, 2011, any forfeiture by Player under this
Addendum shall be the maximum amount permitted by the terms of the Contract, this Addendum and the
NFL Collective Bargaining Agreement dated August 4, 2011. No term or condition of this Addendum,
and no breach thereof, shall be waived, altered or modified except by written instrument.

2.7 ‘Tax Implications. [f Player becomes entitled to the salary guarantee described herein,
such guaranteed salary shall be paid no later than the earlier of: (i) the date(s) prescribed by
Paragraph 6 of the Contract (as if the Contract had not been terminated), or (ii) a date determined by
Club that is no later than the last day of the “applicable 24 month period” (as defined in Treas. Reg.

§ 1.409A-1(b)(4)(i) (A) with respect to such guaranteed salary. Any payment made before the payment
date that would apply if not for termination of the Contract shall be discounted to the then-present
value determined in accordance with the one-year Treasury Note rate published in The Wall Street
Journal of February | of the calendar year in which the Contract is terminated (or, if The Wall Street
Journal is not published on such February 1, then the last day before such February I on which The
Wall Street Journal is published).

3. 2019 CONDITIONAL PARAGRAPH 5 SALARY GUARANTEE.

3.1 Skill, Injury & Salary Cap Guarantee. Despite any contrary language in the NFL Player
Contract and despite any one (1) of the following occurrences:

A, In Club’s sole judgment, Player’s skill or performance has been unsatisfactory as
compared with that of other players competing for positions on Club’s roster, and Player’s Contract is
terminated via the NFL waiver system; OR

B. Due to injury suffered while participating or playing for the Club while performing the
services under Player’s NFL Contract, in the sole discretion of Club’s physician, Player is unable to
pass Club’s 2019 (or previous year) pre-season physical examination and Player’s Contract is
terminated via the NFL waiver system; OR

C. During the period an NFL salary cap is legally in effect, for salary cap purposes,
Player’s Contract is terminated via the NFL waiver system;

Club agrees that for the contract year 2019 only, it shall guarantee payment to Player $471,843 of his
scheduled $1,097,310 salary provided in Paragraph 5 hereof. It is agreed and understood that the
maximum guarantee of Paragraph 5 salary that may be attained by way of this clause is $471,843.

3.2 One Year Limitation. This guarantee by Club shal! not apply in any year after 2019,
regardless of whether Player is, as of this date, under contract or option to Club for a subsequent year;
and regardless of whether Player passes Club’s physical examination for a year subsequent to 2019.

3.3. NEL Waiver System, This guarantee in no way supersedes or obviates the applicability
of the League’s waiver system to Player.

rl”

Page 4 of 10

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.129 Page 23 of 73

3.4 Offset. In the event this NFL Player Contract is terminated prior to or during the 2019
NFL regular season and Player subsequently has the opportunity to play for any professional football
organization, Club’s obligation hereunder shall be reduced by the amount of any and all compensation,
including but not limited to salary and signing, reporting and/or incentive bonuses, earned by Player
from such football organization(s) during the term of this guarantee and Player shall reimburse Club
for any such amounts. Such offset shall be the maximum amount permitted by the terms of the Contract,
this Addendum and the NFL Collective Bargaining Agreement dated August 4, 2011.

3.5 Player Default. In the event during the 2019 League Year, for any reason whatsoever,
Player fails or refuses to report to Club without its prior written consent, or Player fails or refuses to
practice or play with Club (except by reason of an NFL football-related injury as determined in the
sole discretion of the Club physician which shall be final and binding, or by reason of death resulting
from said NFL football-related injury as determined in the sole discretion of the Club physician which
shall be final and binding), or Player fails or refuses to perform the services of the Contract or is
unavailable to the Club due to incarceration, or Player fails or refuses to perform the services of his
Contract or is unavailable to the Club due to a non-football injury sustained as a result of hazardous
activity, or Player fails or refuses to perform the services of the Contract or is unavailable to the Club
due to retirement, or Player leaves Club without its prior written consent, or Player is suspended by the
NFL or Club for Conduct Detrimental (but excluding a suspension for no more than one game for a
violation of the NFL Playing Rules), or Player is suspended for violation of the NFL Personal Conduct
Policy, or Player is fined or suspended for violation of the NFL Policy and Program for Substances of
Abuse, or Player is fined or suspended for violation of the NFL Policy on Anabolic Steroids and
Related Substances, or the Contract is terminated for engaging in personal conduct reasonably judged by
Club to adversely affect or reflect on Club, or Player otherwise breaches the Contract, Player will be in
default of this Addendum. Should Player be in default as defined herein, the guarantee of 2019
Paragraph 5 salary described herein shall immediately become null and void and Club shall not
guarantee any payment of compensation to Player for the 2019 Contract Year. In the case of such
default, Player shall still be entitled to earn the 2019 salary stated in Paragraph 5 of the Contract on a
weekly, non-guaranteed basis for as long as Player is on Club’s roster and Player meets all customary

criteria for earning such Paragraph 5 salary, subject to any applicable withholdings, deductions or
fines.

3.6 Enforcement. To the extent any of the terms set forth above are deemed unenforceable
under the NFL Collective Bargaining Agreement dated August 4, 2011, any forfeiture by Player under this
Addendum shall be the maximum amount permitted by the terms of the Contract, this Addendum and the
NFL Collective Bargaining Agreement dated August 4, 2011. No term or condition of this Addendum,
and no breach thereof, shall be waived, altered or modified except by written instrument.

3.7 Tax Implications. /f Player becomes entitled to the salary guarantee described herein,
such guaranteed salary shall be paid no later than the earlier of: (i) the date(s) prescribed by
Paragraph 6 of the Contract (as if the Contract had not been terminated), or (ii) a date determined by
Club that is no later than the last day of the “applicable 2’ month period” (as defined in Treas. Reg.
§ 1.409A-1(b)(4)(i)(A)) with respect to such guaranteed salary. Any payment made before the payment
date that would apply if not for termination of the Contract shall be discounted to the then-present
value determined in accordance with the one-year Treasury Note rate published in The Wall Street
Journal of February I of the calendar year in which the Contract is terminated (or, if The Wall Street
Journal is not published on such February 1, then the last day before such February 1 on which The
Wall Street Journal is published).

(Y\ V\ Page 5 of 10

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.130 Page 24 of 73

4, FULL FORCE: The Contract, together with this Addendum and all other addenda
simultaneously executed herein, contains the entire agreement of the parties with respect to the matters
agreed to, intended for, and provided for therein, and shall supersede any written instrument or oral
agreement previously made or entered into by the parties to this Contract or their representatives. This
Addendum modifies the Contract only to the extent specifically set forth herein. All other aspects of
the Contract, including any addenda thereto, remain unchanged and in full force and effect. To the
extent any of the terms set forth in this Addendum, the Contract and all other addenda are deemed
unenforceable under the NFL Collective Bargaining Agreement dated August 4, 2011, such
unenforceable terms shall be reduced to the extent necessary so that the terms, as so reduced, are
enforceable (including, but not limited to, any provision relating to the repayment by Player to Club of
any unearned portion of a bonus or any other compensation, which shall be reduced to the maximum
amount permitted under the Contract and the NFL Collective Bargaining Agreement dated August 4,
2011), while all other terms and conditions of the Contract, this Addendum and all other addenda shall
remain in full force and effect. The invalidity or unenforceability of any provision of this Contract
shall not affect the validity or enforceability of any other provision of this Contract, which shall remain
in full force and effect.

a CLAUSE HEADINGS: The clause headings appearing in this Addendum as well as the
clause headings appearing elsewhere in the Contract and all other addenda have been inserted for the
purpose of convenience and ready reference. The headings do not purport to, and shall not be deemed
to, define, limit or extend the scope or intent of the clauses to which they pertain nor any other
substantive provision of the Contract.

6. WAIVER: No term or condition of this Contract, and no breach thereof, shall be waived,
altered or modified except by written instrument executed by both parties. No waiver shall be deemed
to be a continuing waiver, but shall be only for the specific event. The waiver of any default or breach
of the Contract will not constitute a waiver of any other or subsequent default or breach. No failure or
delay on the part of Club in exercising any power or right under the Contract shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right.

Th INSURABLE INTEREST: Club has an insurable interest in Player, and Player agrees to
cooperate reasonably with Club in all matters pertaining to said interest, including submission to
physical examinations for insurance purposes.

8. CONFIDENTIALITY: The financial terms of the Contract and all corresponding addenda as
well as any discussion regarding potential renegotiation or extension of the Contract shall be Strictly
confidential except as otherwise expressly provided. Accordingly, Player and his representatives agree
not to disclose any terms of said Contract or content of any contractually related discussions to the
media, teammates or any other external sources. Club shall only disclose the length of said Contract to
external sources. In addition, Club shall only disclose required components of said Contract to the
National Football League, the NFL Players’ Association and to the Player’s certified representatives
strictly on a need to know basis.

9, JURISDICTION AND GOVERNING LAW: This Contract and all of its terms and
conditions was negotiated and agreed upon in the state of Washington and in no other state; its
execution below is made in the state of Washington. The parties hereby agree pursuant to R.C.W.
51.12,120(5) that employment is principally localized in the state of Washington. This Contract and

MN" (Y) Page 6 of 10
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.131 Page 25 of 73

any worker’s compensation claims arising from performance hereunder shall be governed by the laws
of the state of Washington. As such, Player and Club acknowledge and agree that the exclusive
jurisdiction for resolving injury related claims shall be the Division of Workers’ Compensation of
Washington, and that any and all Workers’ Compensation claims shal] be subject to the worker’s
compensation laws of the state of Washington and of no other state. This Paragraph shall have no
application to any injury sustained by Player after the Contract is assigned by waivers or trade to
another club domiciled outside the state of Washington.

10. REPRESENTATION AND WARRANTY: Player hereby represents that he is not under
contract to any other professional football league, or any other professional football club, and is free to
negotiate and sign the Contract. Player also represents and warrants, as of the date hereof that, except
as otherwise disclosed to Club, (i) Player has not been charged with, indicted for, convicted of or pled
nolo contendere to any felony and/or misdemeanor involving fraud or moral turpitude; (ii) Player has
not engaged in conduct which could subject Player to a charge, indictment or conviction of any such
offense; (iii) no circumstances exist that would prevent Player’s continuing availability to the Club for
the duration of the Contract; and (iv) Player has made full and complete disclosure to Club of any
physical or mental condition known to him which might impair his performance under the Contract
and has responded fully and in good faith when questioned about his physical or mental condition,
Player further recognizes that the Club is relying on such representations in entering into this Contract,
and Player agrees that any such false representation shall be a material breach of the Contract, in which
event the Club fully reserves all of its rights and remedies under the Contract and the NFT. Collective
Bargaining Agreement dated August 4, 2011.

11. EXCLUSIVE SERVICES: During the term of this Contract, neither Player nor Player’s
representatives will solicit offers from, negotiate with or enter into any agreement with any
professional football team other than the Club to perform football-related services. The prohibition
applies to all offers, contracts or negotiations regardless of whether or not the prospective services are
to be performed by the Player after the expiration of this Contract. Furthermore, Player acknowledges
that if, during the term of this Contract, Player or Player’s representatives acting on Player’s behalf
were to negotiate and sign another contract to perform in the present or the future as a player for any
other team in any other sport, the Club would be significantly injured, the costs of which cannot be
estimated with certainty and for which injury the Club cannot be fairly or adequately compensated by
financial damages. Therefore, Player agrees that if, during the term of this Contract, Player or Player’s
representatives solicit or entertain offers or negotiate or sign a contract to perform in the present or the
future as a player for any other party in any sport, including but not limited to the National Football
League, such action would materially breach this Contract and the Club will be entitled to a temporary
restraining order and to an injunction restraining and enjoining the Player from negotiating, signing or
performing such contract. Nothing in this provision shall be construed as prohibiting the Club from
pursuing any remedies available to it for such breach, including the recovery of damages from the
Player, inclusive of any and all expenses incurred by the Club directly or indirectly as a result of the
Club’s enforcement of this provision,

12, ADDITIONAL PLAYER SERVICES: For each contract and option year of this Contract, in
addition to the base salary and other compensation stated in the Contract, the Player agrees to fulfill up
to five (5) community relations/sponsor appearances or promotional activities on behalf of the Club.
Such requests may include, but are not limited to, speaking engagements and personal appearances as a
representative of the Club. Player and Club acknowledge that the maximum remuneration Player may
receive for each such appearance made on Club’s behalf shall be the prevailing commercial rate not to

/\ (V\ Page 7 of 10 w

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.132 Page 26 of 73

exceed Five Thousand Dollars ($5,000.00) per appearance or activity, however Club is under no
obligation to remunerate Player for said appearances or activities. Such appearances and activities
shall be scheduled by Club in a reasonable manner. To the extent the Player incurs any out-of-pocket
expenses, Club shall reimburse Player for such reasonable out-of-pocket expenses within thirty (30)
days of submission of a written expense report and applicable receipts. Player grants to Club the rights
to the use of digital images of Player in uniform on the Club’s internet website and in any Club
publication.

13. BUSINESS DEVELOPMENT: During the term of this Contract, Club and Player agree to
work and cooperate with one another in good faith with respect to all Club media and marketing
activities and recognize it is in the best interest of the Player and Club for Player, where appropriate
and whenever possible, to pursue commercial, promotional and media relationships with the Club’s
sponsors and media partners. Club and Player agree that Player will exhaust all reasonable efforts to
establish relationships exclusively with Club’s sponsors and media partners, and only if after
attempting to do so, the Player is unable to enter into a commercially reasonable relationship, then
Player has the right to establish a relationship with a non-Club affiliated entity. However, Player
agrees that, prior to entering into a relationship with any non-Club affiliated entity, Club’s sponsors
and media partners will have a reasonable opportunity to match any compensation terms, which would
unequivocally require the Player to establish the relationship with that Club sponsor or media partner.
Player agrees to refrain from engaging in any marketing or media activity, other than through Club or
with Club’s written consent, that would reasonably infer the Club’s sponsorship or endorsement of
such activity, including without limitation, use of the Club’s name, logo, mark, colors, uniform or any
other symbol identifying the Club. Notwithstanding anything to the contrary, Player agrees that he
will not, without prior written consent of the Club (which consent will not be unreasonably withheld),
appear as a regularly scheduled guest or host of a radio or television production related to professional
football for any local media other than a Club-sponsored radio or television network.

14, PERFORMANCE BONUSES: In order to earn any of the individual or team incentives
contained in this Contract, Player must be on the Club’s Active, Inactive, Reserve/Injured or
Physically Unable to Perform lists for each game of the seasons covered by this Contract, exclusive of
any games after this Contract has been terminated by Club for skill reasons. To the extent that any
bonus or salary escalator provided in the Contract is satisfied upon a statistical achievement or ranking,
the prioritized order in which statistical sources shall control is as follows: (i) the Official National
Football League Statistics as compiled and promulgated by the NFL; (ii) the final Club statistics as
compiled by the Club’s coaching staff; or (iii) the unofficial statistics of the Club as compiled and
promulgated by the Club’s Media Relations Department. Furthermore, to the extent that any bonus or
salary escalator provided herein rely upon percentages or totals, for the purposes of mathematical
clarification, the corresponding truncated integer shall apply and the rounding up of decimals shall not

apply.

15. SALARY FORFEITURE: Player shall be subject to forfeiture of Salary to the maximum
extent permitted and as defined under Article 4, Section 9 of the NFL Collective Bargaining
Agreement, dated August 4, 2011.

16. REPAYMENT AND OFFSET: With the exception of any amounts subject to repayment
under the forfeiture terms and provisions of Article 4, Section 9 of the NFL Collective Bargaining
Agreement dated August 4, 2011, any amounts owed by Player to Club shall be subject to this
Paragraph. Player hereby expressly authorizes Club, in its sole discretion, to deduct and set off, at any

\Y) 1/\ Page 8 of 10

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.133 Page 27 of 73

time and from time to time, all or part of any amounts owed by Player to Club from any current or
deferred wages, salaries, bonuses, and/or any other amounts owed to Player by Club. It is further
understood and agreed that Player’s waiver of rights to certain unearned and/or unpaid amounts and
Player’s obligation to repay to the Club certain amounts pursuant to the Contract are express
conditions of the Contract and, but for Player’s agreement to such conditions, Club would not have
executed the Contract. In the event that this Contract is assigned to another NFL club or Player
subsequently is otherwise employed by any professional football organization, including Club, as a
football player, Player hereby authorizes such club(s) to deduct for the account of Club the full amount
of any such amounts owed by Player to Club that were not repaid to, or collected by, Club prior
thereto. Player hereby agrees, upon request of Club, to execute any further documentation required or
otherwise deemed necessary to facilitate such repayment. If any outstanding amounts owed by Player
to Club cannot be satisfied in full by the deductions described herein, then Club will be entitled to
exercise all rights and remedies available to it to compel immediate payment thereof, and Player and
Club agree that the non-prevailing party will pay all costs and expenses of such collection including,
but not limited to, attorney's fees.

17. TAX IMPLICATIONS: Player and Player’s representatives acknowledge and agree that
neither Club nor any of its advisors or affiliates have any responsibility to provide Player, Player’s
representatives or any of Player’s advisors or affiliates with tax advice related to the tax consequences
of this NFL Player Contract or otherwise. Player shall be responsible (and Club does not assume any
responsibility) for paying all income, employment, excise and other taxes (including, but not limited
to, any tax incurred pursuant to Section 409A of the Internal Revenue Code) on all payments, benefits,
and other income (including imputed income) provided under, or resulting from, this Contract and any
plan or other arrangement involving Club.

18. ACKNOWLEDGEMENT: By executing this Addendum, Player acknowledges that Player
has read the Contract and all associated addenda, Player has consulted with the advisor of Player’s
choice or had the opportunity to do so, and Player understands the terms and enters into the Contract of
his own free will and choice. This Contract is being executed in Renton, Washington,

Mul dit 05/25 /\+

 

 

 

 

“MALIK MCDOWELL DATE -
DREW ROSENHAUS DATE
SEATTLE SEAHAWKS
CLUB
oF Mead. gos/9
MATTHEW H. THOMAS DATE / r

Page 9 of 10

 

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.134 Page 28 of 73

time and from time to time, all or part of any amounts owed by Player to Club from any current or
deferred wages, salaries, bonuses, and/or any other amounts owed to Player by Club. It is further
understood and agreed that Player’s waiver of rights to certain unearned and/or unpaid amounts and
Player’s obligation to repay to the Club certain amounts pursuant to the Contract are express
conditions of the Contract and, but for Player’s agreement to such conditions, Club would not have
executed the Contract. In the event that this Contract is assigned to another NFL club or Player
subsequently is otherwise employed by any professional football organization, including Club, as a
football player, Player hereby authorizes such club(s) to deduct for the account of Club the full amount
of any such amounts owed by Player to Club that were not repaid to, or collected by, Club prior
thereto. Player hereby agrees, upon request of Club, to execute any further documentation required or
otherwise deemed necessary to facilitate such repayment. If any outstanding amounts owed by Player
to Club cannot be satisfied in full by the deductions described herein, then Club will be entitled to
exercise all rights and remedies available to it to compel immediate payment thereof, and Player and
Club agree that the non-prevailing party will pay all costs and expenses of such collection including,
but not limited to, attorney's fees.

17. TAX IMPLICATIONS: Player and Player’s representatives acknowledge and agree that
neither Club nor any of its advisors or affiliates have any responsibility to provide Player, Player’s
representatives or any of Player’s advisors or affiliates with tax advice related to the tax consequences
of this NFL Player Contract or otherwise. Player shall be responsible (and Club does not assume any
responsibility) for paying all income, employment, excise and other taxes (including, but not limited
to, any tax incurred pursuant to Section 409A of the Internal Revenue Code) on all payments, benefits,
and other income (including imputed income) provided under, or resulting from, this Contract and any
plan or other arrangement involving Club.

18. ACKNOWLEDGEMENT: By executing this Addendum, Player acknowledges that Player
has tead the Contract and all associated addenda, Player has consulted with the advisor of Player’s
choice or had the opportunity to do so, and Player understands the terms and enters into the Contract of
his own free will and choice. This Contract is being executed in Renton, Washington.

 

 

 

 

MALIK MCDOWELL DATE
fO
LA. Lf 5/25/2017
DREW ROSENHAUS DATE ——
SEATTLE SEAHAWKS
CLUB
MATTHEW H. THOMAS DATE

Page 9 of 10
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.135 Page 29 of 73

SIGNING BONUS ADDENDUM
TO THE NFL PLAYER CONTRACT BETWEEN
SEATTLE SEAHAWKS (“CLUB”) AND MALIK MCDOWELL (“PLAYER”)
FOR THE CONTRACT YEARS 2017, 2018, 2019 and 2020

Player and Club are executing this Addendum concurrently with their execution of an NFL Player Contract for
the 2017, 2018, 2019 and 2020 contract years (the “Contract”), As additional consideration and subject to the
Player passing the Club’s physical examination and approval of the Contract by the NFL Management Council,
Club agrees to pay Player the sum of $3,198,476 (“Signing Bonus”). Payment of said Signing Bonus shal! be
contingent upon the receipt of this Addendum and shall be payable as follows:

 

 

 

 

 

 

 

PAYMENT DATE AMOUNT OF PAYMENT
On or before June 2, 2017 $1,598,476
On or before July 14, 2017 $800,000
On or before September 15, 2017 $500,000
On or before October 16, 2017 $300,000

 

 

Player shall be subject to forfeiture of Signing Bonus or Salary to the maximum extent permitted under Article 4,
Section 9 of the NFL Collective Bargaining Agreement dated August 4, 2011. It is further understood and agreed
that Player’s waiver of rights to certain forfeited Signing Bonus amounts and Player’s obligation to re-pay certain
forfeited Signing Bonus amounts are express provisions of this Contract and, but for the provisions herein
contained, Club would not have executed the Contract. Player hereby expressly authorizes Club, in its sole
discretion, to deduct and set off at any time and from time to time all or any part of any sums of forfeited Signing
Bonus owed by Player to Club from any current or deferred wages, salaries, contractual bonuses, performance based
pay, termination pay, severance pay, injury protection benefit and/or additional consideration owed to Player by
Club. Recovery of any forfeited amounts will be made in accordance with any applicable provisions of Article
4, Section 9 of the NFL Collective Bargaining Agreement dated August 4, 2011.

It is expressly understood that no part of the Signing Bonus herein provided is part of any salary in the Contract
specified above and that said Signing Bonus will not be deemed part of any salary in the Contract specified above if
Club exercises any option for Player's services in a season subsequent to the final contract year, and that such
obligations of Club are not terminable if the Contract is terminated for skill via the NFL waiver system, provided
that Player has not breached the terms of, the Contract or this Addendum prior to such termination.

To the extent any of the terms set forth above are deemed unenforceable under the NFL Collective Bargaining
Agreement dated August 4, 2011, such unenforceable terms shall be reduced to the extent necessary so that the
terms, as so reduced, are enforceable, while all other terms and conditions of the Contract shall remain in full
force and effect. No term or condition of this Addendum, and no breach thereof, shall be waived, altered or

modified except by written instrument.
Td Duy 2D Ii

 

 

 

MALIK MCDOWELL DATE
~ DREW ROSENHAUS DATE

SEATTLE SEAHAWKS

CLUB

 

A eddae ls owao aoc 19
MATTHEW H. THOMAS DATE ¢ v

Page 10 of 10

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.136 Page 30 of 73

SIGNING BONUS ADDENDUM
TO THE NFL PLAYER CONTRACT BETWEEN
SEATTLE SEAHAWKS (“CLUB”) AND MALIK MCDOWELL (“PLAYER”)
FOR THE CONTRACT YEARS 2017, 2018, 2019 and 2020

Player and Club are executing this Addendum concurrently with their execution of an NFL Player Contract for
the 2017, 2018, 2019 and 2020 contract years (the “Contract”). As additional consideration and subject to the
Player passing the Club’s physical examination and approval of the Contract by the NFL Management Council,
Club agrees to pay Player the sum of $3,198,476 (“Signing Bonus”). Payment of said Signing Bonus shall be
contingent upon the receipt of this Addendum and shall be payable as follows:

 

 

 

 

 

 

PAYMENT DATE AMOUNT OF PAYMENT |
On or before June 2, 2017 $1,598,476
On or before July 14, 2017 $800,000
On or before September 15, 2017 $500,000
On or before October 16, 2017 $300,000

 

 

 

Player shall be subject to forfeiture of Signing Bonus or Salary to the maximum extent permitted under Article 4,
Section 9 of the NFL Collective Bargaining Agreement dated August 4, 2011. It is further understood and agreed
that Player’s waiver of rights to certain forfeited Signing Bonus amounts and Player’s obligation to re-pay certain
forfeited Signing Bonus amounts are express provisions of this Contract and, but for the provisions herein
contained, Club would not have executed the Contract. Player hereby expressly authorizes Club, in its sole
discretion, to deduct and set off at any time and from time to time all or any part of any sums of forfeited Signing
Bonus owed by Player to Club from any current or deferred wages, salaries, contractual bonuses, performance based
pay, termination pay, severance pay, injury protection bencfit and/or additional consideration owed to Player by
Club. Recovery of any forfeited amounts will be made in accordance with any applicable provisions of Article
4, Section 9 of the NFL Collective Bargaining Agreement dated August 4, 2011.

It is expressly understood that no part of the Signing Bonus herein provided is part of any salary in the Contract
specified above and that said Signing Bonus will not be deemed part of any salary in the Contract specified above if
Club exercises any option for Player's services in a season subsequent to the final contract year, and that such
obligations of Club are not terminable if the Contract is terminated for skill via the NFL waiver system, provided
that Player has not breached the terms of, the Contract or this Addendum prior to such termination.

To the extent any of the terms set forth above are deemed unenforceable under the NFL Collective Bargaining
Agreement dated August 4, 2011, such unenforceable terms shall be reduced to the extent necessary so that the
terms, as so reduced, are enforceable, while all other terms and conditions of the Contract shall remain in full
force and effect. No term or condition of this Addendum, and no breach thereof, shall be waived, altered or
modified except by written instrument,

 

 

 

 

 

MALIK MCDOWELL DATE
o> “7
lA Le. —_
DREW ROSENFHAUS DATE 5/25/2017
SEATTLE SEAHAWKS
CLUB
MATTHEW H. THOMAS DATE

Page 10 of 10

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.137 Page 31 of 73

Exhibit C —
NEL CBA Excerpts
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.138 Page 32 of 73

Ya
>
BV
ya
Yad

COLLECTIVE
BARGAINING
AGREEMENT

August 4, 2011

aN
CS

NFL PLAYERS

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.139 Page 33 of 73

ARTICLE 4
NFL PLAYER CONTRACT

Section 1, Form: The NFL Player Contract form attached hereto as Appendix A will be
used for all player signings. This form cannot be amended without the approval of the
NEL and the NFLPA.

Section 2, Term: The NFL Player Contract shall expire on the last day of the last
League Year subject to such Contract.

Section 3, Changes:

(a) Notwithstanding Section 1 above, changes may be agreed to between a
Club and a player in a player’s contract consistent with the provisions of this Agreement.

(b) The NFL Player Contract shall provide that the player waives and releas-
es: (i) any claims relating to the 2011 lockout; (ii) any antitrust claims relating to the
Draft, restrictions on free agency, franchise player designations, transition player designa-
tions, the Entering Player Pool, or any other term or condition of employment relating
to conduct engaged in prior to the date of this Agreement; and (iii) any claims relating to
conduct engaged in pursuant to any collective bargaining agreement during the express
term of such agreement.

Section 4, Conformity:

(a) All Player Contracts signed prior to the execution of this Agreement and
in effect during the term of this Agreement shall be deemed amended in such a mannet
to require the parties to comply with the mandatory terms of this Agreement.

(b) Any teference in a Preexisting Contract or a Contract executed between
July 25, 2011 and the effective date of this Agreement to a player being on the Club’s 45-
man roster shall be deemed amended to refer to the Club’s 46-man roster.

(c) Any reference in a Preexisting Contract or a Contract executed between
July 25, 2011 and the effective date of this Agreement to a player participating in a cer-
tain number of days of a Club’s offseason workout program shall be deemed amended to
refer to an equivalent number taking into account the maximum number of workouts in
such a program under this Agreement as compared to the maximum number under the
Prior Agreement (e.g., if a Preexisting Contract referred to a player participating in at
least 40 workouts in an offseason program, it will be deemed amended to require partici-
pation in 26 workouts (40 out of a maximum of 56 workouts under the Prior Agreement
is equivalent to 26 out of a maximum of 36 workouts in this Agreement).

(d) The parties reserve their rights with respect to the validity of forfeiture
provisions in Preexisting Contracts.

(e) Any Player Contract signed after July 25, 2011 that uses the form from
Appendix C of the Prior Agreement shall be deemed amended to use the form from
Appendix A of this Agreement.

(f) The provisions of Paragraph 4 of the NFL Player Contract (as set forth
in Appendix A of this Agreement) shall be deemed to be a part of any Player Contract in
effect during the term of this Agreement.
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.140 Page 34 of 73

(g) Any reference in a Player Contract signed after July 25, 2011 to “the
Agreement” or to the Settlement Agreement shall be deemed amended to refer to the
applicable provision of this Agreement.

Section 5. Notices, Prohibitions, etc.:

(a) Any agreement between any player and any Club concerning terms and
conditions of employment shall be set forth in writing in a Player Contract as soon as
ptacticable. Each Club shall provide to the NFL a copy of each such Player Contract
within two days of the execution of such contract by the player and the Club. The NFL
shall provide to the NFLPA a copy of each executed Player Contract it receives from a
Club within two business days of its receipt of such Player Contract. It is anticipated that
each Club will send a copy of each such Player Contract to the NFL by overnight mail
the day it is so executed, and the NFL will send a copy of such copy to the NFLPA by
overnight mail the day it is so received. The NFL shall provide to the NFLPA any salary
information received ftom a Club which is relevant to whether such Player Contract
complies with Article 7 and/or Article 13, within two business days following the NFL’s
receipt of such information. Promptly upon but no later than two business days after the
signing of any Veteran with less than three Accrued Seasons to a Player Contract, the
signing Club shall notify the NFL, which shall notify the NFLPA of such signing.

(b) Any agreement between any player or Player Affiliate and any Club or
Club Affiliate providing for the player to be compensated by the Club or Club Affiliate
for nonfootball-related services shall be set forth in writing as a separate addendum to
the player’s Player Contract, which addendum shall state the amount of or otherwise
describe such consideration. If such an agreement is executed subsequent to the execu-
tion of the player’s NFL Player Contract, it must be submitted to the NFL as an
addendum to that Player Contract within two days of the execution or making of the
agreement. The NFL shall provide a copy of such addendum to the NFLPA within two
business days of receipt.

(c) No Club shall pay or be obligated to pay any money or anything else of
value to any player or Player Affiliate (not including retired players) other than pursuant
to the terms of a signed NFL Player Contract (or any addendum thereto for nonfootball-
telated services as described in Subsection 5(b) above). Nothing contained in the imme-
diately preceding sentence shall interfere with a Club’s obligation to pay a player deferred
compensation earned under a prior Player Contract.

(d) In addition to any rights a Club may presently have under the NFL Player
Contract, any Player Contract may be terminated if, in the Club’s opinion, the player
being terminated is anticipated to make less of a contribution to the Club’s ability to
compete on the playing field than another player or players whom the Club intends to
sign of attempt to sign, or another player or players who is or are already on the roster of
such Club, and for whom the Club needs Room. This Subsection shall not affect any
Club or Club A ffiliate’s obligation to pay a player any guaranteed consideration.

(e) No Player Contract may contain any individually-negotiated term trans-
ferring any player intellectual property rights to any Club or Club Affiliate or any Club
sponsor.

10
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.141 Page 35 of 73

(A) No Club or player may agree upon any Player Contract provision con-
cerning the termination of the contract that is inconsistent with the terms of this
Agreement (including but not limited to the NFL Player Contract, Appendix A hereto),
ot the provisions of the NFL Constitution and Bylaws as set forth in the attachment to
the letter dated August 4, 2011.

Section 6. Commissioner Disapproval:

(a) If the Commissioner disapproves a Player Contract for any reason, he
must inform the NFLPA in writing of the reasons therefore by noon on the date follow-
ing such disapproval.

(b) In the event the Commissioner disapproves any Player Contract as being
in violation of this Article, Article 7, Article 13, or any other provision of the this
Agreement, the filing of an appeal of such disapproval pursuant to Article 14, Section 5
or Article 15, Section 1 of this Agreement, shall automatically stay the Commissionet’s
disapproval, and the player shall continue to be free to practice and play for the Club,
until the System Arbitrator issues his or her ruling. Provided, however, that in the event
such appeal is filed within one week of or after the first scheduled regular season game
of the Club: (i) the appeal shall be conducted in an expedited manner and shall be con-
cluded within five days of the filing date of such appeal; and (ii) the System Arbitrator
shall issue his or her ruling by the end of such five day petiod. Provided, further, that, in
the event the appeal is filed after the Club’s first preseason game, but before the date one
week before the Club’s first scheduled regular season game: (i) the appeal shall be con-
ducted in an expedited manner and shall be concluded within ten days of the filing date
of such appeal; and (ii) the System Arbitrator shall issue his or her ruling by the end of
such ten day period. If there is no ruling by the end of the periods prescribed in the
pteceding two sentences, or, for earlier filed appeals, by the day following the Club’s
third preseason game, the automatic stay shall be dissolved. If the Commissioner disap-
proves a Player Contract for any of the reasons stated above on a second occasion for
the same player during a given League Year, and determines that such player should not
be able to play, there shall be no stay of such disapproval pursuant to this Agreement,
unless it is determined that the Commissioner’s second disapproval is arbitrary or capri-
cious.

Section 7. NFLPA Group Licensing Program: The NFL Player Contract shall in-
clude, solely for the administrative convenience and benefit of the player and the
NELPA, the provision set forth in Paragraph 4(b) of the NFL Player Contract (Appen-
dix A hereto), regarding the NFLPA Group Licensing Program. Neither the League nor
any Club is a party to, or a beneficiary of, the terms of that provision. No Club may
enter into any agreement with a Player or a Player Affiliate that is inconsistent with any
rights granted to the NFLPA pursuant to Paragraph 4(b) of the NFL Player Contract;
provided that this sentence is not intended and shall not be construed to override or
restrict the rights granted to the Club and the League pursuant to Paragraph 4(a) of the
NFL Player Contract.

11
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.142 Page 36 of 73

Section 8. Good Faith Negotiation:

(a) In addition to complying with specific provisions in this Agreement, any
Club, any player, and any player agent or contract advisor engaged in negotiations for a
Player Contract (including any Club extending, and any player receiving, a Required
Tender) is under an obligation to negotiate in good faith.

(b) A Club extending a Required Tender must, for so long as that Tender is
extended, have a good faith intention to employ the player receiving the Tender at the
Tender compensation level during the upcoming season. It shall be deemed to be a
violation of this provision if, while the tender is outstanding, a Club insists that such a
player agree to a Player Contract at a compensation level during the upcoming season
below that of the Required Tender amount. The foregoing shall not affect any rights that
a Club may have under the Player Contract or this Agreement, including but not limited
to the right to terminate the contract, renegotiate the contract, or to trade the player if
such termination, renegotiation, or trade is otherwise permitted by the Player Contract or
this Agreement.

Section 9, Fotfeiture of Salary: Players and Clubs may not agree upon contract provi-
sions that authorize the Club to obtain a forfeiture of any Salary from a player except to
the extent and in the circumstances provided in this Section 9. For the avoidance of
doubt, Paragraph 5 Salary already earned may never be forfeited, and other Salary already
eatned may never be forfeited except as expressly provided herein. The maximum per-
mitted forfeitures described below do not in any way obligate any player or Club to agree
to any forfeiture.

(a) Forfeitable Breach. Any player who (i) willfully fails to report, practice
ot play with the result that the player’s ability to fully participate and contribute to the
team is substantially undermined (for example, without limitation, holding out or leaving
the squad absent a showing of extreme personal hardship); or (ii) is unavailable to the
team due to conduct by him that results in his incarceration; or (iti) is unavailable to the
team due to a nonfootball injury that resulted from a material breach of Paragraph 3 of
his NFL Player Contract; ot (iv) voluntarily retires (collectively, any “Forfeitable
Breach”) may be required to forfeit signing bonus, roster bonus, option bonus and/or
reporting bonus, and no other Salary, for each League Year in which a Forfeitable
Breach occurs (collectively, “Forfeitable Salary Allocations”), as set forth below:

(i) Training Camp. If a playet commits a Forfeitable Breach resulting in
his absence for six preseason days after the start of training camp, the player may be
required to forfeit up to 15% of his Forfeitable Salary Allocations, and up to an addition-
al 1% of his Forfeitable Salary Allocations for each additional preseason day missed after
the six days, up to a maximum of 25% of his Forfeitable Salary Allocations. A player
who misses five days or less of training camp may not be subject to forfeiture.

(ii) Continuing Violation. If a player commits a Forfeitable Breach result-
ing in his absence from training camp and such absence continues into the regular
season, in addition to the maximum forfeiture permitted by Subsection (i) above, the
player may be required to forfeit an additional 25% of the remaining Forfeitable Salary
Allocations upon missing the first regular season game. If such absence continues
beyond the fourth week of the regular season, the player may be required to forfeit up to

12
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.143 Page 37 of 73

his remaining Forfeitable Salary Allocations on a proportionate weekly basis (1.¢., one-
seventeenth for each missed regular season week after the fourth week).

(iii) | Regular Season. If the player is not subject to Subsection (i) above, and
commits a Forfeitable Breach for the first time that League Year during the regular sea-
son, the player may be required to forfeit up to twenty-five percent (25%) of his
Forfeitable Salary Allocations upon missing his first regular season game. If playet’s
Forfeitable Breach continues beyond four (4) consecutive weeks, then player may be
required to forfeit up to his remaining Forfeitable Salary Allocations on a proportionate
weekly basis (i.e., one-seventeenth for each missed regular season week after the fourth
week).

(iv) Postseason. For the period following the Club’s last regular season game
through the Club’s last postseason game, a player who commits a Forfeitable Breach
during such period may be required to forfeit up to 25% of his Forfeitable Salary Alloca-
tions for that League Year, subject to Subsection (d) below.

(v) Second Forfeitable Breach. If the player commits an initial Forfeitable
Breach (including a Forfeitable Breach in training camp) and then commits a second
Forfeitable Breach during the regular season or postseason in the same League Year, the
player may be required to forfeit immediately the entirety of his remaining Forfeitable
Salary Allocations for that League Year.

(vi) Retirement. Should a Forfeitable Breach occur due to player’s retire-
ment, a Club may demand repayment of all Forfeitable Salary Allocations attributable to
the proportionate amount, if any, for the present year and the Forfeitable Salary Alloca-
tions for future years. If the player fails to repay such amounts, then the Club may seek
an award from the System Arbitrator pursuant to Article 15, for repayment of all Forfeit-
able Salary Allocations attributable to present and future years. Repayment of Forfeitable
Salary Allocations attributable to future League Years must be made by June 1st of each
League Year for which each Forfeitable Salary Allocation is attributable. If the player
returns to play for the Club in the subsequent season, then the Club must either (a) take
the player back under his existing contract with no forfeiture of the remaining Forfeita-
ble Salary Allocations, or (b) release the player and seek repayment of any remaining
Forfeitable Salary Allocations for future League Years.

(b) Forfeitable Salary Allocations. For the purposes of this Section, the
term “Forfeitable Salary Allocations” means: (i) for signing bonus, the Salary Cap alloca-
tion for the player’s signing bonus for that League Year; and (ii) for roster, option and
reporting bonuses that are earned in the same League Year as the Forfeitable Breach, the
allocation of such bonus for that League Year, out of the total amount of such bonus as
allocated over that League Year and any remaining League Years in the playet’s contract,
notwithstanding the Salaty Cap treatment of such bonuses. For example, without limita-
tion, if a player has a $1 million roster bonus that is earned in the same year the player
committed a Forfeitable Breach, then, regardless of when that roster bonus is to be paid,
that bonus is attributable to the same year as the Forfeitable Breach; if the player has that
year and one additional year remaining on his contract, then $500,000 of the roster bo-
nus will be allocated to each of those years for purposes of any potential forfeiture
calculation. If the Forfeitable Breach occurs in the second League Year in this example

13
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.144 Page 38 of 73

(i.c., the League Year after the roster bonus in this example is eatned), there shall be no
forfeiture of any portion of such roster bonus.

(c) Proportionate Forfeiture. For purposes of this Section, a “proportio-
nate” amount means one-seventeenth of the Forfeitable Salary Allocations for that
League Year for each regular season week missed.

(d) Maximum Forfeitable Salary. Under this Section, and without limita-
tion, under no citcumstances may a player be required to forfeit more than 100% of his
Forfeitable Salary Allocations for each League Year in which he commits a Forfeitable
Breach. With respect to roster bonus, option bonus and reporting bonus, a forfeiture
may only occur if the Forfeitable Breach occurs in the same League Year in which the
bonus is scheduled to be earned.

(e) Drug or Steroid Policy Violations. Player Contracts may not contain
individually negotiated provisions for forfeiture relating to violations of the Policy on
Anabolic Steroids and Related Substances or the NFL Policy and Program on Sub-
stances of Abuse, or for failing any drug test. A player suspended by the League pursuant
to either of those policies for a petiod encompassing regular season or postseason games
shall be required to forfeit any Forfeitable Salary Allocations on a proportionate weekly
basis.

(f) Offseason. Salary may not be subject to forfeiture for missing voluntary
offseason programs or voluntary minicamps, provided that the Club may have non-
proratable participation bonuses for its offseason workout program.

(g) Voiding of Guarantees. Notwithstanding any other provision of this
Section 9, a Club and player may negotiate the circumstances under which the guarantee
of any unearned Salary (including, without limitation, Paragraph 5 Salary and/or future
year roster bonuses, option bonuses or reporting bonuses) may be voided. This Subsec-
tion (g) only applies to the guarantee aspect of the contract provision, and not to the
amount that can be earned, and in no way expands the permissible scope of Forfeitable
Salary under this Section.

(h) Deduction/Payment. Recovery of any forfeiture under this Section
may be made from any payments owed to a player under any NFL Player Contract with
the Club claiming the forfeiture, from any salary, bonus installments, Performance-Based
Pay, Postseason Pay, Severance Pay or Termination Pay otherwise owed by the claiming
Club. If the player challenges such recovery by filing a proceeding before the System
Arbitrator, the Club shall be required to put the disputed sums in escrow pending receipt
of a final award. The assignment and/or termination of a playet’s contract after events
ttiggering the forfeiture shall not result in any waiver of the assigning or terminating
Club’s right to seek to recover the full amount of any forfeiture.

(i) 2006 CBA. This Section is intended to supersede Section 9 of Article
XIV of the Prior Agreement, and to overrule the decision in the proceeding under that
Prior Agreement involving Plaxico Burress to the extent that the provisions in this Sec-
tion 9 alter that decision with respect to Player Contracts entered into on or after July 25,
2011.

(j) Dispute Resolution. Any disputes regarding this Section, including any
dispute regarding a player’s failure to repay Salary pursuant to this Section, shall be te-
solved exclusively by the System Arbitrator under the provisions of Article 15.

14
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.145 Page 39 of 73

(k) Club Discretion. Except as provided in Subsection (e), any attempt to
seek or collect a forfeiture from a player shall be solely in the Club’s discretion, and any
failure by a Club to seek a forfeiture from a player under this Section shall not be
deemed a violation of any provision of this Agreement.

(a) Contract Provision. It shall be permissible for a player and Club to
agtee in a Player Contract as follows: “Player shall be subject to forfeiture of Salary to
the maximum extent permitted under Article 4, Section 9 of the Agreement dated July
25, 2011 [or “of the Collective Bargaining Agreement dated August 4, 2011].” A player is
not in any way obligated to agree to any such forfeiture clause, or any lesser forfeiture
permitted by this Section.

Section 10. Return of Advanced Paragraph 5 Salary: A player and Club may agtee to
the citcumstances in which a player shall have to return any advanced Paragraph 5 Salary,
so long as such agreement does not affect the playet’s ability to eventually earn such
Paragraph 5 Salary by performing his services for the regular season week(s) in question.
Nothing in this Section shall be construed to address the circumstances in which players
ate or ate not entitled to Paragraph 5 Salary for such week(s).

15
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.146 Page 40 of 73

ARTICLE 15
SYSTEM ARBITRATOR

Section 1. Appointment: The parties agree that the System Arbitrator shall have exclu-
sive jurisdiction to enforce the terms of Articles 1, 4, 6-19, 26-28, 31, or 68-70 of this
Agreement (except as provided in those Articles with respect to disputes determined by
the Impartial Arbitrator, the Accountants, or another arbitrator).

Section 2. Scope of Authority:

(a) The System Arbitrator shall make findings of fact and determinations of
relief including, without limitation, damages (including damages referred to in Article 17,
Section 9), injunctive relief, fines, and specific performance.

(b) The Appeals Panel shall accept the System Arbitrator’s findings of fact
unless clearly erroneous and the System Arbitrator’s recommendations of relief unless
based upon clearly erroneous findings of fact, incorrect application of the law, or abuse
of discretion, except that, as to any finding concerning Article 17, any imposition of a
fine of $1 million or mote, or any finding that would permit termination of this Agree-
ment, review shall be de novo.

(c) Subject to Subsections (a) and (b) above, the Appeals Panel shall deter-
mine all points of law and finally make the award of all relief including, without
limitation, contract damages, injunctive relief, fines, and specific performance.

(d) Except for any matters for which the Appeals Panel has de novo teview
of the System Arbitrator’s determinations, rulings of the System Arbitrator shall upon
their issuance be binding upon and followed by the parties unless stayed, reversed, or
modified by the Appeals Panel. In entertaining a request for a stay of a ruling of the
System Arbitrator, the Appeals Panel shall apply the standard that the United States
Court of Appeals for the Second Circuit would apply to a request for a stay of a ruling of
a district court within that Circuit. If and when a decision of the System Arbitrator is
reversed ot modified, the effect of such reversal or modification shall be deemed by the
patties to be retroactive to the time of issuance of the ruling of the System Arbitrator.

(e) The System Arbitrator’s and Appeals Panel’s authority shall be limited to
the terms of 1, 4, 6-19, 26-28, 31, or 68-70 of this Agreement (except as provided in
those Articles with respect to disputes determined by the Impartial Arbitrator, the Ac-
countants, or another arbitrator).

(f) Statute of Limitations. Unless otherwise specified in this Agreement, a
three year statute of limitations shall apply to the initiation of proceedings before the
System Arbitrator, which statute begins to apply on the date upon which the facts giving
tise to the proceeding are known or reasonably should have been known to the party
bringing the proceeding.

Section 3, Discovery: In any of the disputes described in this Agreement over which
the System Arbitrator has authority, the System Arbitrator shall grant reasonable and
expedited discovery upon the application of any patty where, and to the extent, he de-
termines it is reasonable to do so. Such discovery may include the production of
documents and the taking of depositions. Subject to rules to be agreed to by the patties,

113
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.147 Page 41 of 73

in any proceeding to review any alleged violation of Article 12 of this Agreement regard-
ing any AR issue, the System Arbitrator shall have the authority, upon good cause
shown, to direct any Club to produce any tax materials disclosing any income figures for
such Club or Club Affiliate (non-income figures may be redacted) which in his or her
judgment relates to any such alleged violation, including but not limited to portions of
any tax returns or other documents submitted to the Internal Revenue Setvice. Subject
to rules to be agreed to by the parties, in any proceeding to review any alleged violation
of Article 13 and/or Article 7 of this Agreement regarding any Salary paid to any play-
et(s), the System Arbitrator shall have the authority, upon good cause shown, to direct
any such playet(s) to produce any tax materials disclosing any income figures for any
such player or Player Affiliate (non-income figures may be redacted) which in his or her
judgment relates to any such alleged violation, including but not limited to portions of
any tax returns or other documents submitted to the Internal Revenue Service. In each
case the System Arbitrator shall not release such tax materials to the general public, and
any such tax materials shall be treated as strictly confidential under an appropriate pro-
tective order.

Section 4, Compensation: The compensation and costs of retaining the System Arbi-
trator and the Appeals Panel shall be equally borne by the NFL and the NFLPA. In no
event shall any party be liable for the attorneys’ fees incurred in any such enforcement
proceeding by any other party, except as set forth in Article 17.

Section 5. Ptocedures: All matters in enforcement proceedings before the System
Arbitrator shall be heard and determined in an expedited manner. An enforcement pro-
ceeding may be commenced upon 72 hours written notice (or upon shorter notice if
otdered by the System Arbitrator) served upon the party against whom the enforcement
ptoceeding is brought and filed with the System Arbitrator. All such notices and all or-
ders and notices issued and directed by the System Arbitrator shall be served upon the
NFL and the NFLPA, in addition to any counsel appearing for individual NFL players
ot individual NFL Clubs. The NFL and the NFLPA shall have the right to participate in
all such enforcement proceedings, and the NFLPA may appear in any enforcement
proceedings on behalf of any NFL player who has given authority for such appearance.
Unless otherwise agreed, all hearings will be transcribed.

Section 6. Selection of System Arbitrator:

(a) In the event that the NFL and NFLPA cannot agree on the identity of a
System Arbitrator, the patties agree to ask the CPR Institute (or such other organiza-
tion(s) as the parties may agree) for a list of eleven attorneys (none of whom shall have
nor whose fitm shall have represented within the past five years players, player repre-
sentatives, clubs or owners in any professional sport). If the parties cannot within thirty
days of receipt of such list agree to the identity of the System Arbitrator from among the
names on such list, they shall alternately strike names from said list, until only three
names remain, at which point the parties shall make reasonable efforts to interview the
remaining candidates. After those interviews, and if the parties cannot agree on the selec-
tion, the striking process shall resume until only one name temains, and that person shall

114
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.148 Page 42 of 73

be the System Arbitrator. The first strike shall be determined by a coin flip. Upon selec-
tion, the System Arbitrator shall serve for an initial eighteen-month term commencing
on the date of entry of the order of appointment. Thereafter, the System Arbitrator shall
continue to setve for successive two-year terms unless notice to the contraty is given
either by the NFL or the NFLPA. Such notice shall be given to the other party and the
System Arbitrator within the ninety days preceding the end of any term, but no later than
thirty days prior to the end of such term. Following the giving of such notice, a new
System Arbitrator shall be selected in accordance with the procedures set forth in this
Section 6. The NFL and the NFLPA may dismiss the System Arbitrator at any time and
for any reason upon their mutual consent. Unless the parties otherwise agree, a dis-
charged System Arbitrator shall retain jurisdiction for any proceeding which has been
commenced prior to such discharge.

(b) In the event of the absence (or vacancy) of the System Arbitrator, one of
the members of the Appeals Panel (to be chosen by the patties, confidentially using the
sttike system) shall serve as the System Arbitrator until a new System Arbitrator is cho-
sen pursuant to Subsection (a) above.

Section 7. Selection of Appeals Panel:

(a) There shall be a three-member Appeals Panel, at least one of whom must
be a former judge. In the event the NFL and NFLPA cannot agree upon the members of
such a panel, the parties will jointly ask the CPR Institute (or such other organization(s)
as the patties may agree) to submit to the parties a list of fifteen (15) attorneys (none of
whom shall have, nor whose firm shall have, represented within the past five (5) years
any prtofessional athletes; agents or other representatives of professional athletes; labor
organizations representing athletes; sports leagues, governing bodies, or their affiliates,
sports teams or their affiliates; or owners in any professional sport). If the parties cannot
within fifteen (15) days from the receipt of such list agree to the identity of the Appeals
Panel from among the names on such list, they shall meet and alternate striking one (1)
name at a time from the list until three (3) names on the list remain. The first strike will
be assigned to the party that received the second strike in the selection of the System
Arbitrator, or a coin flip, if striking was not used in selecting the System Arbitrator. The
three (3) remaining names on the list shall comprise the Appeals Panel. The compensa-
tion of the members of the Appeals Panel and the costs of proceedings before the
Appeals Panel shall be botne equally by the parties to this Agreement; provided, howev-
er, that each participant in an Appeals Panel proceeding shall bear its own attorneys’ fees
and litigation costs.

(b) In the event that there is a vacancy on the Appeals Panel, or in the
event that an appeal is taken from a decision of a member of the Appeals Panel
serving as the System Arbitrator pursuant to Subsection 6(b) above, the parties shall
select another member to the Panel, using the procedures set forth in Subsection
7(a) above.

115
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.149 Page 43 of 73

Section 8. Procedure for Appeals:

(a) Any party seeking to appeal (in whole or in part) an award of the System
Arbitrator must serve on the other party and file with the System Arbitrator a notice of
appeal within ten (10) days of the date of the award appealed from.

(b) Following the timely service and filing of a notice of appeal, the NFLPA
and NEL shall attempt to agree upon a briefing schedule. In the absence of such agree-
ment, and subject to Subsection (d) below, the briefing schedule shall be set by the
Appeals Panel; provided, however, that any patty seeking to appeal (in whole or in part)
from an award of the System Arbitrator shall be afforded no less than fifteen (15) and no
mote than twenty-five (25) days from the date of the issuance of such award, or the date
of the issuance of the System Arbitrator’s written opinion, whichever is latest, to serve
on the opposing party and file with the Appeals Panel its brief in support thereof; and
provided further that the responding party or parties shall be afforded the same aggre-
gate amount of time to serve and file its or their responding brief(s).

(c) The Appeals Panel shall schedule oral argument on the appeal(s) no less
than five (5) and no more than ten (10) days following the service and filing of the res-
ponding brief(s), and shall issue a written decision within thirty (30) days from the date
of argument. The Appeals Panel shall have the discretion to permit a reply brief.

(d) For good cause, either patty may seek to accelerate the briefing, hearing,
and decision schedule set forth in Subsections (b) and (c) above.

(e) The decision of the Appeals Panel shall constitute full, final, and com-
plete disposition of the dispute. If there is no timely appeal of a decision of the System
Arbitrator, the System Arbitrator’s decision shall constitute the full, final and complete
disposition of the dispute.

Section 9. Decision: Any decision issued by the System Arbitrator or the Appeals Panel
may be enforced only against a Club ot Clubs or the League, as applicable, found to have
violated this Agreement. In no event may the System Arbitrator or Appeals Panel order
telief, ot assess any monetary award, against an individual Club owner, officer, or non-
player employee.

Section 10, Confidentiality: Unless the parties agree otherwise, proceedings before the
System Arbitrator and Appeals Panel, other than their decisions, shall be confidential,
and may not be disclosed to persons other than counsel, senior executives of the NFL
and any involved Club, senior executives of the NFLPA, the NFLPA Executive Com-
mittee, NFLPA Player Representatives, and any involved player(s), player agent(s), or
Club or League personnel. The foregoing does not prejudice the right of any party to
seek any additional confidentiality restrictions (including as to the decision) from the
System Arbitrator or Appeals Panel, if such party demonstrates just cause.

116
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.150 Page 44 of 73

 

 

 

APPENDIX A
NFL PLAYER CONTRACT
THIS CONTRACT is between , he-
reinafter “Player,” and ; a
cotporation (limited partnership) (partnership), hereinafter “Club,”
operating under the name of the as a

membet of the National Football League, hereinafter “League.” In consideration of the
promises made by each to the other, Player and Club agree as follows:

1. TERM. This contract covets football season(s), and will begin on the
date of execution or Match 1, , whichever is later, and end on February 28
or 29, , unless extended, terminated, or renewed as specified elsewhere in

this contract.

2. EMPLOYMENT AND SERVICES. Club employs Player as a skilled football player.
Player accepts such employment. He agrees to give his best efforts and loyalty to the
Club, and to conduct himself on and off the field with appropriate recognition of the
fact that the success of professional football depends largely on public respect for and
approval of those associated with the game. Player will report promptly for and partici-
pate fully in Club’s official mandatory minicamp(s), official preseason training camp, all
Club meetings and practice sessions, and all preseason, regular season and postseason
football games scheduled for or by Club. If invited, Player will practice for and play in
any all-star football game sponsored by the League. Player will not participate in any
football game not sponsored by the League unless the game is first approved by the
League.

3. OTHER ACTIVITIES. Without prior written consent of the Club, Player will not
play football or engage in activities related to football otherwise than for Club or engage
in any activity other than football which may involve a significant risk of personal injury.
Player represents that he has special, exceptional and unique knowledge, skill, ability, and
experience as a football player, the loss of which cannot be estimated with any certainty
and cannot be fairly or adequately compensated by damages. Player therefore agrees that
Club will have the tight, in addition to any other tight which Club may possess, to enjoin
Player by appropriate proceedings from playing football or engaging in football-related
activities other than for Club or from engaging in any activity other than football which
may involve a significant risk of personal injury.

4. PUBLICITY AND NFLPA GROUP LICENSING PROGRAM.

(a) Player hereby grants to Club and the League, separately and together, the
right and authority to use, and to authorize others to use solely as described below, his
name, nickname, initials, likeness, image, picture, photograph, animation, persona, auto-
gtaph/signature (including facsimiles thereof), voice, biographical information and/or
any and all other identifying characteristics (collectively, “Publicity Rights”), for any and
all uses ot purposes that publicize and promote NFL Football, the League or any of its

256
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.151 Page 45 of 73

member clubs in any way in any and all media or formats, whether analog, digital or
other, now known or hereafter developed, including, but not limited to, print, tape, disc,
computer file, radio, television, motion pictures, other audio-visual and audio works,
Internet, broadband platforms, mobile platforms, applications, and other distribution
platforms. Without limiting the foregoing, this grant includes the right to use Playet’s
Publicity Rights for the purpose of publicizing and promoting the following aspects of
NFL Football, the League and/or any of its member clubs: brands, games, ticket sales,
game broadcasts and telecasts, programming focused on the NFL, one or more NFL
clubs and/or their games and events (e.g., coaches shows, highlight based shows such as
Inside the NFL, behind-the-scenes programming such as Hard Knocks), other NFL-telated
media offerings (e.g., branded content segments featuring NFL game footage and other
programming enhancements), media distribution platforms (e.g., NFL.com, NFL Mo-
bile, NFL Network), official events (e.g., NFL Kickoff, NFL Draft), officially sanctioned
awards programs (e.g., Rookie of the Year), and public service or community oriented
initiatives (e.g., Play60). For purposes of clarity, the foregoing grant of rights includes the
right and authority to use, and to authorize affiliates or business partners to use, after the
term of this Agreement any Publicity Rights fixed in a tangible medium (e.g., filmed,
photographed, recorded or otherwise captured) during the term of this Agreement solely
for the purposes described herein. Notwithstanding anything to the contrary, the fore-
going grant does not confer, duting or after the term of this Agreement, any right or
authority to use Player’s Publicity Rights in a manner that constitutes any endorsement
by Player of a third-party brand, product or service (“Endorsement”). For purposes of
clarity, and without limitation, it shall not be an Endorsement for Club or the League to
use, ot authorize others to use, including, without limitation, in third party advertising
and promotional materials, footage and photographs of Playet’s participation in NFL
games or other NFL events that does not unduly focus on, feature, or highlight, Player in
a mannet that leads the reasonable consumer to believe that Player is a spokesperson for,
ot promoter of, a third-party commercial product or service.

Player will cooperate with the news media, and will participate upon request in
reasonable activities to promote the Club and the League.

Player and National Football League Players Association, including any of its af-
filiates (“NFLPA”) do not and will not contest during or after the term of this
agreement, and this hereby confirms their acknowledgment of, the exclusive rights of the
League, Club and any NFL member club (i) to telecast, broadcast, or otherwise distri-
bute, transmit or perform, on a live, delayed, or archived basis, in any and all media now
known or hereafter developed, any NFL games or any excerpts thereof and (ii) to pro-
duce, license, offer for sale, sell, market, or otherwise distribute or perform (or authorize
a third party to do any of the foregoing), on a live, delayed, or archived basis, any NFL
games or any excerpts thereof, in any and all media now known or hereafter developed,
including, but not limited to, packaged or other electronic or digital media.

Nothing herein shall be construed to grant any Publicity Rights for use in li-
censed consumer products, whether traditional or digital (e.g., video games, trading
cards, apparel), other than such products that constitute programming (as described
herein) or news and information offerings regardless of medium (e.g., DVDs, digital
highlight offerings).

257
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.152 Page 46 of 73

(b) Player hereby assigns the NFLPA and its licensing affiliates, if any, the
exclusive and unlimited right to use, license and sublicense the right to use his name,
nickname, initials, autograph/signature (including facsimiles), voice, picture, photograph,
animation, image, likeness, persona, jersey number, statistics, data, copyrights, biographi-
cal information and/or other personal indicia (individually and collectively, “Rights”) for
use in connection with any product, brand, service, appearance, product line or other
commercial use and any sponsorship, endorsement or promotion thereof, when more
than five (5) NFL player Rights are involved, regardless of team affiliation and whether
that number is reached using player Rights simultaneously or individually, in any form,
media, or medium (now known or hereafter developed) during a consecutive 12-month
period (a “group licensing program”). For sponsorships, endorsements, and promotions,
group licensing programs are further defined as those: (a) in any one product category, as
defined by industry standards; or (b) in different categories if the products all use similar
ot derivative design or artwork, or one player product is used to promote another player
product.

The Rights may also be used for the promotion of the NFLPA, its affiliated
entities and/or its designees (the “NFLPA Entities”), provided such promotion does not
constitute an endorsement by Player of a commercial product not a part of a group
licensing program. Player agrees to participate, upon request of the NFLPA and without
additional compensation, in reasonable activities to promote the NFLPA Entities, which
shall include (i) up to three (3) personal appearances per year or (ii) up to fifteen (15)
minutes per week dedicated to promoting the NFLPA Entities. Player retains the right to
grant petmission to others to utilize his Rights if that individual or entity is not concur-
rently utilizing the Rights of five (5) or more other NFL players for any commercial
purpose whatsoever. If Player’s inclusion in an NFLPA program is precluded by an
individual exclusive endorsement agreement, and Player provides the NFLPA with im-
mediate written notice of that preclusion, the NFLPA agrees to exclude Player from that
particular program. Should Player fail to perform any of his obligations hereunder, the
NFLPA may withhold payments owed to Player, if any, in connection with this Group
Licensing Assignment.

In consideration for this assignment of rights, the NFLPA agrees to use the
revenues it receives from group licensing programs to support the objectives as set forth
in the Bylaws of the NFLPA and as otherwise determined by the NFLPA Board. The
NFLPA further agrees to use reasonable efforts to promote the use of NFL player
Rights in group licensing programs, to provide group licensing opportunities to all NFL
players, and to monitor and police unauthorized third-party use of the Rights. The
NFLPA makes no representations regarding group licensing other than those expressed
herein. This agreement shall be construed under Virginia law.

The assignment in this paragraph shall expire on December 31 of the latter of (1)
the thitd year following the execution of this contract, ot (ii) the year after this contract
expires, and may not be revoked, terminated or otherwise assigned in any manner by
Player until such date. Neither Club nor the League is a patty to the terms of this para-
graph, which is included herein solely for the administrative convenience and benefit of
Player and the NFLPA.

258
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.153 Page 47 of 73

Nothing in Paragraph 4b shall be construed or deemed to modify in any way the
rights set forth in Paragraph 4a, and the fact that Paragraph 4b (or any of the terms
thereof) appeats in the Player Contract shall not be referred to, relied upon, or otherwise
cited by Player and/or the NFLPA ot any of its affiliates in any dispute or legal proceed-
ing as evidence that the NFL, any NFL entity, any Club or Club Affiliate, or any licensee
of any of the foregoing has consented, agreed, acknowledged, or does not contest the
applicability or interpretation of Paragraph 4b.

5. COMPENSATION. For performance of Player’s services and all other promises of
Player, Club will pay Player a yearly salary as follows:

 

 

 

$ /* for the 20 season;
$ /* for the 20 season;
$ /* for the 20 season;
$ /* for the 20 season;
$ ius for the 20 season.

 

(* - designates the compensation Club will pay player if the player is not on Club’s Ac-
tive/Inactive List)

In addition, Club will pay Player such earned performance bonuses as may be called for
in this contract; Playet’s necessary traveling expenses from his residence to training
camp; Player’s reasonable board and lodging expenses during preseason training and in
connection with playing preseason, regular season, and postseason football games out-
side Club’s home city; Player’s necessary traveling expenses to and from preseason,
regular season, and postseason football games outside Club’s home city; Player’s neces-
sary traveling expenses to his residence if this contract is terminated by Club; and such
additional compensation, benefits and reimbursement of expenses as may be called for in
any collective bargaining agreement in existence during the term of this contract. (For
purposes of this contract, a collective bargaining agreement will be deemed to be “in
existence” during its stated term or during any period for which the parties to that
agreement agree to extend it.)

6. PAYMENT. Unless this contract or any collective bargaining agreement in existence
during the term of this contract specifically provides otherwise, Player will be paid 100%
of his yearly salary under this contract in equal weekly or biweekly installments over the
course of the applicable regular season period, commencing with the first regular season
game played by Club in each season. Unless this contract specifically provides otherwise,
if this contract is executed or Player is activated after the beginning of the regular season,
the yearly salary payable to Player will be reduced proportionately and Player will be paid
the weekly or biweekly portions of his yearly salary becoming due and payable after he is
activated. Unless this conttact specifically provides otherwise, if this contract is termi-
nated after the beginning of the regular season, the yearly salary payable to Player will be
reduced proportionately and Player will be paid the weekly or bi weekly portions of his
yearly salary having become due and payable up to the time of termination.

259
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.154 Page 48 of 73

7, DEDUCTIONS. Any advance made to Player will be repaid to Club, and any proper-
ly levied Club fine or Commissioner fine against Player will be paid, in cash on demand
ot by means of deductions from payments coming due to the Player under this contract,
the amount of such deductions to be determined by Club unless this contract or any
collective bargaining agreement in existence during the term of this contract specifically
provides otherwise.

8. PHYSICAL CONDITION. Player represents to Club that he is and will maintain
himself in excellent physical condition. Player will undergo a complete physical examina-
tion by the Club physician upon Club request, during which physical examination Player
agrees to make full and complete disclosure of any physical or mental condition known
to him which might impair his performance under this contract and to respond fully and
in good faith when questioned by the Club physician about such condition. If Player fails
to establish or maintain his excellent physical condition to the satisfaction of the Club
physician, or make the required full and complete disclosure and good faith responses to
the Club physician, then Club may terminate this contract.

9, INJURY. Unless this contract specifically provides otherwise, if Player is injured in
the performance of his services under this contract and promptly reports such injury to
the Club physician or trainer, then Player will receive such medical and hospital care
during the term of this contract as the Club physician may deem necessary, and will
continue to receive his yearly salary for so long, during the season of injury only and for
no subsequent petiod covered by this contract, as Player is physically unable to perform
the services required of him by this contract because of such injury. If Player’s injury in
the performance of his services under this contract results in his death, the unpaid bal-
ance of his yearly salary for the season of injury will be paid to his stated beneficiary, or
in the absence of a stated beneficiary, to his estate.

10. WORKERS’ COMPENSATION. Any compensation paid to Player under this
contract or under any collective bargaining agreement in existence during the term of
this contract for a period during which he is entitled to workers’ compensation benefits
by reason of temporary total, permanent total, temporary partial, or permanent partial
disability will be deemed an advance payment of workers’ compensation benefits due
Player, and Club will be entitled to be reimbursed the amount of such payment out of
any award of workers’ compensation.

11. SKILL, PERFORMANCE AND CONDUCT. Player understands that he is com-
peting with other players for a position on Club’s roster within the applicable player
limits. If at any time, in the sole judgment of Club, Player’s skill or performance has been
unsatisfactory as compared with that of other players competing for positions on Club’s
roster, ot if Player has engaged in personal conduct reasonably judged by Club to ad-
versely affect or reflect on Club, then Club may terminate this contract. In addition,
during the period any salary cap is legally in effect, this contract may be terminated if, in
Club’s opinion, Player is anticipated to make less of a contribution to Club’s ability to

260
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.155 Page 49 of 73

compete on the playing field than another player or players whom Club intends to sign
or attempts to sign, or another player or players who is or are already on Club’s roster,
and for whom Club needs room.

12. TERMINATION. The tights of termination set forth in this contract will be in
addition to any other rights of termination allowed either party by law. Termination will
be effective upon the giving of written notice, except that Player’s death, other than as a
result of injury incurred in the performance of his services under this contract, will au-
tomatically terminate this contract. If this contract is terminated by Club and either
Player or Club so requests, Player will promptly undergo a complete physical examina-
tion by the Club physician.

13. INJURY GRIEVANCE. Unless a collective bargaining agreement in existence at the
time of termination of this contract by Club provides otherwise, the following Injury
Grievance procedure will apply: If Player believes that at the time of termination of this
contract by Club he was physically unable to perform the services required of him by this
contract because of an injury incurred in the performance of his services under this
contract, Player may, within 60 days after examination by the Club physician, submit at
his own expense to exatnination by a physician of his choice. If the opinion of Playet’s
physician with respect to his physical ability to perform the services required of him by
this contract is contrary to that of the Club’s physician, the dispute will be submitted
within a reasonable time to final and binding arbitration by an arbitrator selected by Club
and Player ot, if they are unable to agtee, one selected in accordance with the procedures
of the American Arbitration Association on application by either party.

14. RULES. Player will comply with and be bound by all reasonable Club rules and
regulations in effect during the term of this contract which are not inconsistent with the
provisions of this contract or of any collective bargaining agreement in existence during
the term of this contract. Playet’s attention is also called to the fact that the League func-
tions with certain rules and procedures expressive of its operation as a joint venture
among its member clubs and that these rules and practices may affect Playet’s relation-
ship to the League and its member clubs independently of the provisions of this
contract.

15. INTEGRITY OF GAME. Player recognizes the detriment to the League and pro-
fessional football that would result from impairment of public confidence in the honest
and orderly conduct of NFL games or the integrity and good character of NFL playets.
Player therefore acknowledges his awareness that if he accepts a bribe or agrees to throw
or fix an NFL game; fails to promptly report a bribe offer or an attempt to throw or fix
an NFL game; bets on an NFL game; knowingly associates with gamblers or gambling
activity; uses or provides other players with stimulants or other drugs for the purpose of
attempting to enhance on-field performance; or is guilty of any other form of conduct
reasonably judged by the League Commissioner to be detrimental to the League or pro-
fessional football, the Commissioner will have the right, but only after giving Player the
opportunity for a hearing at which he may be represented by counsel of his choice, to

261
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.156 Page 50 of 73

fine Player in a reasonable amount; to suspend Player for a period certain or indefinitely;
and/or to terminate this contract.

16. EXTENSION. Unless this contract specifically provides otherwise, if Player be-
comes a member of the Armed Forces of the United States or any other country, or
retires from professional football as an active player, or otherwise fails or refuses to
perform his services under this contract, then this contract will be tolled between the
date of Player’s induction into the Armed Forces, or his retirement, or his failure or
refusal to perform, and the later date of his return to professional football. During the
petiod this contract is tolled, Player will not be entitled to any compensation or benefits.
On Player’s return to professional football, the term of this contract will be extended for
a period of time equal to the number of seasons (to the nearest multiple of one) remain-
ing at the time the contract was tolled. The right of renewal, if any, contained in this
contract will remain in effect until the end of any such extended term.

17. ASSIGNMENT. Unless this contract specifically provides otherwise, Club may
assign this contract and Player’s services under this contract to any successor to Club’s
franchise or to any other Club in the League. Player will report to the assignee Club
promptly upon being informed of the assignment of his contract and will faithfully per-
form his services under this contract. The assignee club will pay Player’s necessary
traveling expenses in reporting to it and will faithfully perform this contract with Player.

18. FILING. This contract will be valid and binding upon Player and Club immediately
upon execution. A copy of this contract, including any attachment to it, will be filed by
Club with the League Commissioner within 10 days after execution. The Commissioner
will have the right to disapprove this contract on reasonable grounds, including but not
limited to an attempt by the parties to abridge or impair the rights of any other club,
uncertainty or incompleteness in expression of the parties’ respective rights and obliga-
tions, or conflict between the terms of this contract and any collective bargaining
agreement then in existence. Approval will be automatic unless, within 10 days after
receipt of this contract in his office, the Commissioner notifies the parties either of dis-
approval or of extension of this 10-day period for purposes of investigation or
clarification pending his decision. On the receipt of notice of disapproval and termina-
tion, both parties will be relieved of theit respective rights and obligations under this
contract.

19. DISPUTES. During the term of any collective bargaining agreement, any dispute
between Player and Club involving the interpretation or application of any provision of
the NFL collective bargaining agreement or this contract will be submitted to final and
binding arbitration in accordance with the procedute called for in any collective bargain-
ing agreement in existence at the time the event giving rise to any such dispute occuts.

20. NOTICE. Any notice, request, approval or consent under this contract will be suffi-
ciently given if in writing and delivered in person or mailed (certified or first class) by

262
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.157 Page 51 of 73

one patty to the other at the address set forth in this contract or to such other address as
the recipient may subsequently have furnished in writing to the sender.

21. OTHER AGREEMENTS. This contract, including any attachment to it, sets forth
the entire agreement between Player and Club and cannot be modified or supplemented
orally. Player and Club represent that no other agreement, oral or written, except as
attached to or specifically incorporated in this contract, exists between them. The provi-
sions of this contract will govern the relationship between Player and Club unless there
ate conflicting provisions in any collective bargaining agreement in existence during the
term of this contract, in which case the provisions of the collective bargaining agreement
will take precedence over conflicting provisions of this contract relating to the rights or
obligations of either party.

22. LAW. This contract is made under and shall be governed by the laws of the State of

23, WAIVER AND RELEASE. Player waives and releases: (i) any claims relating to the
2011 lockout; (ii) any antitrust claims relating to the Draft, restrictions on free agency,
franchise player designations, transition player designations, the Entering Player Pool,
the Rookie Compensation Pool, or any other term or condition of employment relating
to conduct engaged in prior to the date of this Agreement; and (iii) any claims relating to
conduct engaged in pursuant to the express terms of any collective bargaining agreement
during the term of any such agreement. This waiver and release also extends to any con-
duct engaged in pursuant to the express terms of the Stipulation and Settlement
Agreement in White. This waiver and release does not waive any rights player may have

to commence a gtievance under the 2006 CBA or to commence a grievance or other
arbitration under the 2011 CBA.

24. OTHER PROVISIONS.

(a) Each of the undersigned hereby confirms that (i) this contract, renegotia-
tion, extension or amendment sets forth all components of the player’s remuneration for
playing professional football (whether such compensation is being furnished directly by
the Club or by a related or affiliated entity); and (ii) there are not undisclosed agreements
of any kind, whether express or implied, oral or written, and there are no promises,
undertakings, representations, commitments, inducements, assurances of intent, or un-
derstandings of any kind that have not been disclosed to the NFL involving
consideration of any kind to be paid, furnished or made available to Player or any entity
or person owned or controlled by, affiliated with, or related to Player, either during the
term of this contract or thereafter.

(b) Each of the undersigned further confirms that, except insofar as any of
the undersigned may describe in an addendum to this contract, to the best of their know-
ledge, no conduct in violation of the Anti-Collusion rules took place with respect to this
contract. Each of the undersigned further confirms that nothing in this contract is de-
signed or intended to defeat or citcumvent any provisions of the collective bargaining
agreement dated August 4, 2011, including but not limited to the Rookie Compensation

263
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.158 Page 52 of 73

Pool and Salary Cap provisions; however, any conduct permitted by that Agreement
shall not be considered a violation of this confirmation.

(c) PERFORMANCE-BASED PAY. Player’s attention is called to the fact
that he may be entitled to Performance-Based Pay in accordance with the procedures
outlined in Article 28, and that his eligibility for such pay is based on a formula that takes
into account his playtime percentage and compensation

25. SPECIAL PROVISIONS. THIS CONTRACT is executed in six (6) copies. Player
acknowledges that before signing this contract he was given the opportunity to seek
advice from or be represented by persons of his own selection.

 

 

PLAYER CLUB

 

 

Home Address By

 

 

Telephone Number Club Address

 

 

Date Date

 

PLAYER’S AGENT

 

Address

 

Telephone Number

 

Date

Copy Distribution:
White-League Office Yellow-Player
Green-Member Club Blue-Management Council
Gold-NFLPA Pink-Player Agent

264
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.159 Page 53 of 73

Exhibit D —
Initiation Letter
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.160 Page 54 of 73

NATIONAL FOOTBALL LEAGUE

Lawrence P, Ferazani, Jr.
Senior Vice President of Labor
Litigation & Policy

July 20, 2018
Via Email

System Arbitrator Stephen Burbank
University of Pennsylvania Law School
3400 Chestnut Avenue

Philadelphia, PA 19104

Re: Malik McDowell: Forfeiture Action
Dear System Arbitrator Burbank,

On behalf of the Seattle Seahawks (“Seahawks” or “Club”), the NFL
Management Council initiates this proceeding against Mr. Malik McDowell
pursuant to Article 15 of the NFL Collective Bargaining Agreement (“CBA”). The
Management Council requests that you find Mr. McDowell in breach of his NFL
Player Contract due to his engagement in an activity with significant risk of
personal injury which did in fact cause him to sustain an injury that prevented
him, and continues to prevent him, from performing the services required by his
contract. The Management Council further requests that you apply the forfeiture
provision in the Signing Bonus Addendum of the contract and Article 4, Section 9
of the CBA to find that Mr. McDowell has forfeited his entitlement to the Signing
Bonus and order him to return all Signing Bonus money paid to date.

Mr. McDowell signed an NFL Player Contract with the Seattle Seahawks
on May 30, 2017. Paragraph 3 of that contract read:

Other Activities. Without prior written consent of the Club, Player
will not play football or engage in activities related to football
otherwise than for Club or engage in any activity other than
football which may invoive a significant risk of personal injury.
Player represents that he has special, exceptional and unique
knowledge, skill, ability, and experience as a footbail player, the
loss of which cannot be estimated with any certainty and cannot be
fairly or adequately compensated by damages. Player therefore
agrees that Club will have the right, in addition to any other right
which Club may possess, to enjoin Player by appropriate
proceedings from playing football or engaging in football-related
activities other than for Club or from engaging in any activity other
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.161 Page 55 of 73

System Arbitrator Stephen Burbank
July 20, 2018
Page 2

than football which may involve a significant risk of personal injury.
(emphasis added)

stated, “Player shall be subject to forfeiture of Signing Bonus or Salary to the
maximum extent permitted under Article 4, Section 9 of the NFL Collective
Bargaining Agreement, dated August 4, 2011.”

In July of 2017 Mr. McDowell was riding an All-Terrain Vehicle Gia)

As a result of the injuries sustained in that
accident, Mr. McDowell was unable to perform the services required by his NFL
Player Contract and placed on the Non-Football Injury (“NFI") list on August 5,
2017. Mr. McDowell remained on the NFI list through the end of the 2017 NFL
Season. By agreement with the player and the NFL Players Association, the
Club withheld payment of the final two tranches of the Signing Bonus, while the
parties determined whether Mr. McDowell would be able to continue his NFL
career.

Following the end of the 2017 NFL Season, Mr. McDowell was again
examined by Dr. Stan Herring, the Club's physiatrist.’ (ED

 

' Dr. Herring's specialty is physical medicine and rehabilitation focusing on
musculoskeletal and sports medicine with an emphasis on spinal disorders and
concussions. He is a professor at the University of Washington in the
Departments of Rehabilitation Medicine, Orthopaedics and Sports Medicine and
Neurological Surgery and Director of Sports, Spine and Orthopaedic Health for
UW Medicine. Dr. Herring is also Co-Medical Director of the Seattle Sports

Concussion Program.
345 Park Avenue, New York, NY 10154
Tel 212.450 2357
Larry.Ferazani@NFl.com
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.162 Page 56 of 73

System Arbitrator Stephen Burbank
July 20, 2018
Page 3

Mr. McDowell’s breach of paragraph 3 of his NFL Player Contract has
deprived the Seahawks of his services under that contract. Pursuant to Article 4,
Section 9 of the CBA, a player who “is unavailable to the team due to a
nonfootball injury that resulted from a material breach of paragraph 3 of his NFL
Player Contract” shall be required to forfeit Signing Bonus for each League Year
in which that breach occurs. In this case, Mr. McDowell's violation of Paragraph
3 of his contract has resulted in his inability to perform a single day under that
contract.

As such, the NFL Management Council, on behalf of the Seahawks,
respectfully requests an Order finding that Mr. McDowell has forfeited his right to
the entire Signing Bonus and requiring Mr. McDowell to return all Signing Bonus
monies received to date, to wit: $2,398,476 and such other and further relief as
the System Arbitrator deems appropriate.

Respectfully Submitted,

ZeEg

Lawrence P. Ferazani, Jr.

cc: John Schneider
Matt Thomas
Ned Ehrlich

345 Park Avenue, New York, NY 10154
Tel 212.450.2357
Larry.Ferazani@NFL.com
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.163 Page 57 of 73

Exhibit E —
Amended Initiation
Letter
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.164 Page 58 of 73

is

NATIONAL FOOTBALL LEAGUE

Lawrence P. Ferazani, Jr.
Senior Vice President, Labor Aelations
NFL Management Council, General Counsel

February 19, 2019
Via Email

System Arbitrator Stephen Burbank
University of Pennsylvania Law School
3400 Chestnut Avenue

Philadelphia, PA 19104

Re: AMENDED? Malik McDowell: Forfeiture Action
Dear System Arbitrator Burbank,

On behalf of the Seattle Seahawks ("Seahawks” or “Club”), the NFL
Management Council initiates this proceeding against Mr. Malik McDowell
pursuant to Article 15 of the NFL Collective Bargaining Agreement ("CBA"). The
Management Council requests that you find Mr. McDowell in breach of his NFL
Player Contract due to his engagement in an activity that may involve significant
risk of personal injury and which did in fact cause him to sustain a personal injury
that prevented him, and continues to prevent him, from performing the services
required by his contract. The NFL Management Council further requests that you
apply the forfeiture provision in the Signing Bonus Addendum of the contract and
Article 4, Section 9 of the CBA to find that to date Mr. McDowell has forfeited his
entitlement to the Signing Bonus Allocations for 2017 and 2018 and order him to
pay $799,238 to the Seahawks.

Mr. McDowell signed an NFL Player Contract with the Seattle Seahawks
on May 30, 2017. Paragraph 3 of that contract read:

Other Activities. Without prior written consent of the Club, Player
will not play football or engage in activities related to football
otherwise than for Club or engage in any activity other than
football which may involve a significant risk of personal injury.
Player represents that he has special, exceptional and unique
knowledge, skill, ability, and experience as a football player, the
loss of which cannot be estimated with any certainty and cannot be
fairly or adequately compensated by damages. Player therefore

 

1 The NFL Management Council hereby withdraws the original forfeiture action
initiated against Mr. McDowell on July 20, 2018.
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.165 Page 59 of 73

System Arbitrator Stephen Burbank
February 19, 2019
Page 2

agrees that Club will have the right, in addition to any other right
which Club may possess, to enjoin Player by appropriate
proceedings from playing football or engaging in football-related
activities other than for Club or from engaging in any activity other
than football which may involve a significant risk of personal injury.
(emphasis added)

The contract also contained a Signing Bonus Addendum that required the
Club to pay Mr. McDowell a Signing Bonus of $3,198,476, which would be paid in
four installments. The Seahawks paid Mr. McDowell $1,598,476 on or before
June 2, 2017 and $800,000 on July 14, 2017, for a total of $2,398,476. The
Addendum stated, “Player shall be subject to forfeiture of Signing Bonus or
Salary to the maximum extent permitted under Article 4, Section 9 of the NFL
Collective Bargaining Agreement, dated August 4, 2011.”

In July of 2017 Mr. McDowell was riding an All-Terrain Vehicle

As a result of the injuries sustained in that
accident, Mr. McDowell was unable to perform the services required by his NFL
Player Contract and placed on the Non-Football Injury (“NFI") list on August 5,
2017. Mr. McDowell remained on the NFI list through the end of the 2017 NFL
Season. By agreement with the player and the NFL Players Association, the
Club withheld payment of the final two tranches of the Signing Bonus (totaling
$800,000), while the parties determined whether Mr. McDowell would be able to
continue his NFL career.

Following the end of the 2017 NFL Season, Mr. McDowell was again
examined by Dr. Stan Herring, the Club’s physiatrist.?

   

 

2 Dr. Herring's speciaity is physical medicine and rehabilitation focusing on
musculoskeletal and sports medicine with an emphasis on spinal disorders and
concussions. He is a professor at the University of Washington in the
Departments of Rehabilitation Medicine, Orthopaedics and Sports Medicine and
Neurological Surgery and Director of Sports, Spine and Orthopaedic Health for
UW Medicine. Dr. Herring is also Co-Medical Director of the Seattle Sports
Concussion Program.

345 Park Avenue, New York, NY 10154
Tel 212.450.2357
Larry.Ferazani@NFL.com
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.166 Page 60 of 73

System Arbitrator Stephen Burbank
February 19, 2019
Page 3

 

Mr. McDowell’s breach of paragraph 3 of his NFL Player Contract has
deprived the Seahawks of his services under that contract. Pursuant to Article 4,
Section 9 of the CBA, a player who “is unavailable to the team due to a
nonfootball injury that resulted from a material breach of paragraph 3 of his NFL
Player Contract” shall be required to forfeit Signing Bonus for each League Year
in which that breach occurs. In this case, Mr. McDowell's violation of Paragraph
3 of his contract has resulted in his inability to perform a single day under that
contract. To date, Mr. McDowell has forfeited his right to the Signing Bonus
Allocations for 2017 and 2018. McDowell's Signing Bonus is allocated at
$799,619 per year. As such, the NFL Management Council, on behalf of the
Seahawks, respectfully requests an Order finding that Mr. McDowell has forfeited
his right to the 2017 and 2018 Signing Bonus Allocations (totaling $1,599,238)
and requiring Mr. McDowell to return $799,238 to the Seahawks, which amount
represents the $1,599,238 forfeited, less the $800,000 of the Signing Bonus that
the Club withheld.

The Seahawks reserve the right to initiate a separate enforcement
proceeding seeking forfeiture of McDowell's remaining Signing Bonus Allocations
if, in the opinion of the Seahawks’ team physician, McDowell (i

Respectfully Submitted,

PeBEQ

Lawrence P. Ferazani, Jr.

cc: Ned Ehrlich

345 Park Avenue, New York, NY 10154
Tel 212.450.2357
Larry.Ferazani@NFL.com
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.167 Page 61 of 73

Exhibit F —
Excerpts of Arbitration
Hearing Transcript
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.168 Page 62 of 73

 

NFL SYSTEM ARBITRATION
MAILK MCDOWELL on 02/27/2019
1
2
3
4
5

 

6 NATIONAL FOOTBALL LEAGUE
MANAGEMENT COUNCIL

Claimant,
Vv.

NATIONAL FOOTBALL LEAGUE
10 PLAYERS ASSOCIATION,

11 Respondent.

12

 

‘ BEFORE SYSTEM ARBITRATOR
14 STEPHEN B. BURBANK
15 Re: Malik McDowell
16

17

18

19

20

21

22

23

24

29

 

 

 

www. huseby.com Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.169

Page 63 of 73

 

 

 

 

NFL SYSTEM ARBITRATION
MAILK MCDOWELL on 02/27/2019 Page 2
1 APPEARANCES:
2
3 For the Claimant:
4
SKADDEN, ARPS, SLATE, MEAGHER & FLOM, LLP
5
BY: ANTHONY DREYER, ESQ.
6 MICHAEL FOLGER, ESQ.
7 4 Times Square
New York, New York 10036
8 212.735.2157
anthony.dreyer@skadden.com
9 michael.folger@skadden.com
10
NFL MANAGEMENT COUNCIL
11
MOLLY DELANEY, NATIONAL FOOTBALL LEAGUE
12 MATT THOMAS, SEATTLE SEAHAWKS
molly.delaney@nfl.com
13
14
15
For the Respondent:
16
NFL PLAYERS UNION
17
BY: NED EHRLICH, ESQ.
18 ned.ehrlich@nflipa.com
19
20
21 Also Present: System Arbitrator Stephen B. Burbank
Malik McDowell
22 Joya Crowe
23
24
--000--
25
www. huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.170 Page 64 of 73

NFL SYSTEM ARBITRATION
MAILK MCDOWELL on 02/27/2019 Page 6

 

1 afternoon, Malik.

MR. McDOWELL: Good morning -- afternoon.

Ww NM

MR. DREYER: Professor Burbank, for the benefit of
4 Mr. McDowell and his mother, would it be helpful for us to
5 go through the introduction again of who's on the call?

6 ARBITRATOR BURBANK: I think that's probably

7 appropriate, and then I'll say what the purpose of the call

8 is. Then we can get into it.

9 MR. DREYER: Thank you.
10 And, Mr. McDowell, and -- forgive me.
11 Is it Ms. McDowell?
12 MS. CROWE: No. Crowe.
13 MR. DREYER: My name is Anthony Dreyer. I'm with

14 the firm of Skadden, Arps, Slate, Meagher & Flom. We're
15 representing the National Football League Management

16 Council. I'm here in New York with my colleague Michael
17 Folger. Joining me on the call from the National Football
18 League Management Council is Molly Delaney as well as Matt
19 Thomas from the Seattle Seahawks.

20 Good afternoon to you, and thank you for joining.
21 MR. EHRLICH: Ned Ehrlich from the NFL Players

22 Association on behalf of Malik McDowell and the NFL Players
23. + Association.

24 ARBITRATOR BURBANK: Okay. And this is System

25 Arbitrator Stephen Burbank, and I convened this telephone

 

 

 

www.buseby.com Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.171 Page 65 of 73

NFL SYSTEM ARBITRATION
MAILK MCDOWELL on 02/27/2019 Page 7

 

conference at the parties’ request to consider a Proposed

Re

Order -- to consider entering a Proposed Order in the
3 proceeding that the Management Council, on behalf of the

4 Seahawks, initiated against Mr. Malik for forfeiture of

5 Signing Bonus allocations pursuant to an alleged breach of
6 Paragraph 3 of the Player Contract.

7 My understanding, Mr. Malik, is that you do not

8 contest the forfeiture of the 2017 and 2018 Signing Bonus
9 allocations; is that correct?

10 MR. McDOWELL: That's right.
11 ARBITRATOR BURBANK: Do you understand that the

12 Order that I've been asked to sign reserves the right of the
13 Seahawks to seek forfeiture of the 2019 and 2020 Signing

14 Bonus allocations if the Seahawks’ physician concludes that

1 GS See eee

16 MR. McDOWELL: I understand.
17 MS. CROWE: Wait a minute. 2019 and 2020?
18 MR. EHRLICH: And we have reserved the right to

19 contest that, (i
20 CESS EES ese an eer eng

2 a.
22 ARBITRATOR BURBANK: Right.
23 My understanding, Mr. Malik, is that that issue has

24 been put off to the future, that the Order, apart from
25 preserving that right, simply deals with 2017 and 2018.

 

 

 

www.huseby.com Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.172 Page 66 of 73

NFL SYSTEM ARBITRATION
MAILK MCDOWELL on 02/27/2019 Page 8

 

MR, McDOWELL: Okay.

MR. EHRLICH: That is correct.

ARBITRATOR BURBANK: Do you have any questions,
Mr. McDowell, about the proceeding?

Mr. McDOWELL: No. I've basically been told what's

on wh & Ww i tt

going on.

7 ARBITRATOR BURBANK: If you have any questions or

8 concerns or issues, I wish you would raise them.

9 Mr. McDOWELL: I don't.
10 ARBITRATOR BURBANK: Okay. Let me then ask counsel
11 if you have any matters that you want to raise that I should
12 hear before deciding whether or not to sign this Order.
13 MR. EHRLICH: This is Ned Ehrlich from the NFL
14 Players Association. We don't have any questions as it
15 pertains to the Order that is being proposed. As indicated
16 earlier, we do reserve the right, if there is any subsequent
17 proceeding regarding the 2019 or 2020, to address the issues
18 of Mr. McDowell's ongoing ability or inability to play.
19 ARBITRATOR BURBANK: Right. I understand that, and
20 Mr. McDowell said he understood it, as well, Anything --
21 Mr, Dreyer?
22 MR. DREYER: Thank you, Professor. Nothing with
23. respect to the substance of the Order. As we previously
24 indicated, if you are inclined to enter the Order, we would

25 respectfully request that it be entered on or before

 

 

 

www. huseby.com Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.173 Page 67 of 73

NFL SYSTEM ARBITRATION
MAILK MCDOWELL on 02/27/2019 Page 9

 

1 March 13th in the current league year, but otherwise, we
2 certainly have no further questions.

3 We thank you for your attention in this matter.

4 ARBITRATOR BURBANK: Okay. The Order is going to
5 be -~ I will enter the Order, and I'm going to enter it

6 today; and I will send to all of you on the email trail a

7 scanned copy of the Executed Order, just the signature page.

8 MR. BHRLICH: Thank you, your Honor.

9 MR. DREYER: Thank you.

10 MR. MCDOWELL: Does that mean I'll be released
11 today?

12 ARBITRATOR BURBANK: According to the Order --

13. according to the Order, Mr. McDowell, you will be released
14 after the Order is executed, which I don't know whether it

15 will be today or tomorrow.

16 MR. McDOWELL: Okay.

17 ARBITRATOR BURBANK: Anything else?

18 MR. McDOWELL: No.

19 MR. EHRLICH: No, sir.

20 MR. DREYER: As a logistical --

21 ARBITRATOR BURBANK: Well, thank you very much.

22 MR. DREYER: Forgive me, Professor. I was going to

23. say, as a logistical matter, I will, after the call, provide
24 everybody with the full contact information for the court

25. yreporter and will provide her your email and Mr. Ehrilich's

 

 

 

www.huseby.com Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.174 Page 68 of 73

NFL SYSTEM ARBITRATION
MAILK MCDOWELL on 02/27/2019 Page 10

 

1 email as well so she can circulate the transcript once it's

2 ready.

3 ARBITRATOR BURBANK: That would be great. Thank

4 you.

5 Okay. I wish you all a pleasant evening. Thank

6 you.

7 THE REPORTER: Mr. Ehrlich, are you going to want a
8 copy?

9 MR. EHRLICH: Yes, I do. This is Ned Ehrlich, and I

10 do want a copy.

 

 

 

11 THE REPORTER: Thank you,
12 MR. DREYER: Thank you, everyone.
13 MR. EHRLICH: Thank you.
14 MS. DELANEY: Thank you.
15 MS. MCDOWELL: Thank you.
16 (Thereupon, the proceedings were concluded at
17 1:23 p.m.)
18
19
20
21
22 --000--
23
24
25
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.175 Page 69 of 73

 

NFL SYSTEM ARBITRATION
MAILK MCDOWELL on 02/27/2019 Page 11
1 I, AMANDA SALANITRO, a Certified Shorthand Reporter and

2 Registered Notary Public of the State of New York, duly

3 authorized to administer oaths, do hereby certify:

5 That the foregoing proceedings were taken before me at

6 the time and place herein set forth; that a record of the

7 proceedings was made by me using machine shorthand which was
8 thereafter transcribed under my direction; that the

9 foregoing transcript is a true record of the testimony
10 given,
11
12 I further certify I am neither financially interested

13. in the action nor a relative or employee of any attorney or

14. party to this action.

 

 

 

15
16 WITNESS WHEREOF, I have this date subscribed my name.
17 Dated: February 27, 2019
18
19
20 S
21
22 AMANDA SALANITRO, CSR NO. 14035
23
24 --000--
25
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19

NFL SYSTEM ARBITRATION
MAILK MCDOWELL on 02/27/2019

PagelD.176 Page 70 of 73

Index: 13th..deciding

 

 

1
13th 9:1
1:23 10:17
_ > ee
2017 7:8,25
2018 7:8,25
2019 7:13,
17 8:17
2020 7:13,
17 8:17
= : ==
3 3:17 7:6
A

ability 8:18
acceptable
4:6
activities
7:15
address 6:17
afternoon
Su Su Ge LZ,
20
alleged 3:17
7:5
allocations

3:16 7:5,
9,14

 

Anthony 3:3
6:13

apologize
3:21 4:22
5:7,18

Apparently
3:20

arbitrator
3:11,12,24
4:21 5:15,
18,19 6:6,
24,25
7:11,22
Ole Bip 7 np UO,
19 9:4,12,
17,21 10:3

Arps 3:4
6:14

Association
3:10 6:22,
23 8:14

attention
9:3
3:20

awake

back 4:13
5:7

basically
8:5

behalf 3:4,
10,15 6:22
#33

benefit 6:3

Bonus 3:16
7:5,8,14

breach 3:17
7:5

Burbank
3:11,12,24
4:21 5:18,
19 6:3,6,
24,25
7:11,22
8:3,7,10,
19 9:4,12,
17,21 10:3

 

c

call 4:7,13
5:2,9,13
Cid 7 7 la
9:23

calling 3:19
7:20
check 4:8

capable

circulate
10:1

client 4:8

Club's 7:15

colleague
3:6 6:16

Completely
4:24

8:8

concerns

concluded
10:16

concludes

7:14

conference

3:13 7:1
9:24

contest 4:4
7:8,19

contact

Contract

3:17 7:6

convened

3:12 6:25

copy 9:7
10:8,10

correct 7:9
8:2

Council 3:5,
7,15 6:16,
18 7:3

counsel 5:21

8:10
court 9:24

Crowe 5:12,
16,24 6:12
7317

9:1

current

D

7:25

 

deals

deciding
8:12

 

 

www.huseby.com

Huseby, Inc. Regional Centers
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

800-333-2082
NFL SYSTEM ARBITRATION
MAILK MCDOWELL on 02/27/2019

Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.177 Page 71 of 73

Index: declaration..Malik

 

 

declaration
4:3
Delaney 3:6

4:10 6:18
10:14

determine
7:20

Dreyer 3:3,
23,25 4:8,
12,15,20,
24 5:1,4,
10,22 6:3,
9,13 8:21,
22 9:9,20,
22 10:12

5:8

drove

earlier

Ehrlich 3:9,
18,22 4:6,
13,19,22,
25 5:2,5,
11,14,17,
21,23,25
6:21 7:18
8:2,13
9:8,19
10:7,9,13

Ehrlich's
9:25

email 9:6,25
10:1

8:24

enter

2D
entered 8:25
entering 7:2
entry 4:4
evening 10:5

Everybody's
5:14

everyone's

4322

executed

9:7,14

experts 7:20

¥

firm 3:4
6:14

Flom 6:14

Folger 3:6

6:17

football
6:15,17
7:15

forfeiture

3:16 7:4,
8,13

forgive 6:10
9:22
full 9:24

future 7:24

G

4:17

good 3:3,25
4:11 5:25
6:2,20

great 4:12
5:17 10:3

3:20

give

guess
4:16

Hang 4:25
8:12
6:4

hold 3:18
4:14

hear

helpful

3:19

Honoxr
9:8
5:8

house

 

 

inability
8:18

inclined

8:24

information
9:24

initiated
3:14 7:4

introduction

6:5
issue 7:23
issues 8:8,
17
~

Jeffrey 7:19

 

join 4:2
5:7
joining 3:6
6:17,20
Joya 5S:1l,
23
baseaions
Kutcher 7:19
- .

 

lawyers 5:15

league 6:15,
18 9:1

logistical
9:20,23

loop 5:3,12

make

Malik 3:10,
15 5:16,
24,25 6:1,
22 7:4,7,

 

www.huseby.com

Huseby, Inc. Regional Centers
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

800-333-2082

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.178 Page 72 of 73

 

23

Managemant
3:5,7,14
6:15,18
7:3

March 9:1

Matt 3:7
4:9 6:18

9:3,

matter

23
matters 8:11

Mcdowell
3:10,15
4:4 6:2,4,
10,11, 22
7:10,16
8:1,4,5,9,
20 9:10,
13,16,18
10:15

Medoweall's
8:18

6:14
7:20
3:6

Meagher
medical

Michael
6:16

minute

7:17

Molly 3:6
4:9 6:18

4:17

moment 4:14

morning 5:25
6:2

 

NFL SYSTEM ARBITRATION
MAILK MCDOWELL on 02/27/2Micx: Management..representing
mother 6:4 7:15
mother's parties’

3:19 3:13 7:1
move 4:11 pertains
Se 8:15

—  _N______ phone = 3:6,21
National physician

6:15,17 7:14
Ned 3:9,21, picks 4:18

23 4:2,15 play 8:18

5:10 6:21 7 3:17

8:13 10:9 Payer °:

7:6
NFL 3:4,7, Pl

9,14 6:21, 45

22 8:13 °

_ Players 3:10

o 6:21,22

<= 8:14
office 5:3 playing 7:21
engoing 8:18 pileusane
order 3:14 10:5

4:5 7:2, preserving

12,24 7:25

8:12,15,

23,24 9:4, previously

5,7,12,13, 8:23

14 proceed 3:24

= proceeding
FPF 3:14 7:3
p.m. 10:17 8:4, 17
Paragraph eee

3:17 7:6 .

articipate zeotesscx
. P 4:1,20 6:3

8:22 9:22

Proposed
3:14 7:1,2
8:15

provide

9:23,25
publicly 4:8

purpose 6:7

pursuant 7:5

put 3:18
4:14 7:24

Q

question
3:25

questions
8:3,7,14
9 2

 

R

 

zaise 8:8,i1
reach 5:6

ready 5:23
10:2
record 4:16

released

9:10,13

reporter
9:25 10:7,
11

representing

6:15

 

www. huseby.com

Huseby, Inc. Regional Centers
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

800-333-2082

 
Case 3:19-cv-11588-RHC-RSW ECF No. 5-1 filed 05/31/19 PagelD.179 Page 73 of 73

Index; request.. York

 

request 3:13

7:1 8:25
8:16

reserva

reserved

7:18

raserves

7:12
respect 8:23

respectfully
8:25

responded

4:25

scanned 9:7
Seahawks
3:8,15
6:19 7:4,
13
Seahawks '
7:14
Seattle
6:19
seek 7:13

3:8

seeking 3:16
send 9:6

4:2
she'll 5:9

sense

sign 7:12
8:12

signature

 

Ss

NFL SYSTEM ARBITRATION
MAILK MCDOWELL on 02/27/2019
Sef tomorrow
Signing 3:16 9:15
7:5,8,13 totally 5:22
simply 7:25 trail 9:6
sir 9:19 transcript
Skadden 3:4 10:1
6:14 turned 3:21
Slate 6:14 a
U
son's 5 : 8 SSS ee
stay 4:16 understand
5:20,22
Stephen 3:12 ‘
6:25 7:11,16
° B:19
5 eco understanding
subsequent 7:7,23
ak understood
substance 4:24 8:20
Sues utilizing
supplemental 7:19
4:3 a
System 3:11 re
6:24
Wait 7:17

T

telephone
33:13 6:25

Thomas 3:7
6:19

time 4:23

teday 9:6,
11,15

told 8:5

wasting 4:22

 

Y
year 9:1
York 3:5
6:16

 

www.huseby.com

Huseby, Inc, Regional Centers
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 

800-333-2082
